 Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 1 of 54


 1   LONNIE D. GIAMELA, SBN 228435
     lgiamelagfisherphillips.corn
 2   SUZY E.-LEE2 SBN 271120
     sleegfisherphillips.com
3    FISHER & PHILLIPS LLP
     444 South Flower Street, Suite 1500
 4   Los Angeles, California 90071
     Telephone: (213) 330-4500
 5   Facsimile: ( 13) 330-4501
 6   Attorneys for Defendant
     VF OUTDOOR, LLC
 7
 8
                           UNITED STATES DISTRICT COURT
 9
            NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
10
11
     BRIANA VALENCIA an                       Case No.:
12   individual,, on behalf of all persons
     similarly situated on behalf of the      [Originallyfiled in the Alameda County
13   State of California, as a private        Superior Court, Case No. HG19032747]
     attorney general, and on behalf of all
14   aggrieved employees,                     DECLARATION OF SUZY E. LEE IN
                                              SUPPORT OF DEFENDANT VF
15                       Plaintiff,           OUTDOOR, LLC'S NOTICE OF
                                              REMOVAL OF ACTION
16           v.
17   VF OUTDOOR, LLC, a California             [Filed concurrently with Civil Cover
     limited liability company, and DOES       Sheet, Notice of and Petition For
18   1 to 50, inclusive,                       Removal, Declaration of Patricia
19                       Defendants.           Hughes, Declaration of Mark Townsend,
                                               Declaration of Billy Bonilla, Corporate
20                                             Disclosure Statement and Certificate of
                                               Interested Parties]
21
22
23                                            Complaint Filed: August 27, 2019
                                              Trial Date:      None set
24
25
26
27
28

             DECLARATION OF SUZY LEE IN SUPPORT OF DEFENDANT'S NOTICE OF REMOVAL
     FP 36145886.1
     Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 2 of 54


 1                           DECLARATION OF SUZY E. LEE
 2           I, Suzy E. Lee, declare as follows:
 3           1.     I am an attorney at law duly licensed I am an attorney at law duly
 4     licensed to practice before all courts in the State of California. I am an associate
 5     attorney with Fisher & Phillips LLP, counsel of record for Defendant VF Outdoor,
 6     LLC. In my capacity as counsel for VF Outdoor, I have reviewed the pleadings and
 7     documents in this case. Based on my personal knowledge, I assert the facts set forth
 8     herein, and if called as a witness I could and would competently testify thereto.
 9           2.     A true and correct copy of Plaintiff Briana Valencia's Complaint
10     against Defendant VF Outdoor filed in the Superior Court of the State of California,
11     Alameda County, Case No. HG19032747 is attached hereto as Exhibit A.
12           3.     A true and correct copy of all other process, pleadings, and orders
13     served on VF Outdoor, LLC is attached hereto as Exhibit B. No further pleadings
14     have been filed and no further proceedings related thereto have been heard in
15     Superior Court.
16
17           I declare under penalty of perjury under the laws of California and the United
18     States of America that the foregoing is true and correct.
19           Executed on October 28, 2019 at Los Angeles, California
20
21
22                               SUZY E. LEE
23
24
25
26
27
28

              DECLARATION OF SUZY LEE IN SUPPORT OF DEFENDANT'S NOTICE OF REMOVAL
      FP 36145886.1
 Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 3 of 54


 1
                                  CERTIFICATE OF SERVICE
2
            I, the undersigned, am employed in the County of Los Angeles, State of
3    California. I am over the age of 18 and not a party to the within action; am
     employed with Fisher & Phillips LLP and my business address is 444 South Flower
4    Street, Suite 1500, Los Angeles, California 90071.
 5         On October 28, 2019, I served the foregoing document entitled
     DECLARATION OF SUZY E. LEE IN SUPPORT OF DEFENDANT VF
 6   OUTDOOR, LLC'S NOTICE OF REMOVAL OF ACTION on all the
     appearing and/or interested parties in this action by placingli the original 1>7 a true
 7   copy thereof enclosed in sealed envelope(s) addressed as follows:
 8                                               A   ttorneys4brAlailia
      Mark D. Potter
 9    James M. Treglio                           13
      POTTER HANDY, LLP
10    8033 Linda Vista Road, Suite 200              Tel: (858) 375-7385
      San Diego, CA 92111                           Email: mark@potterhandy.com
11                                                  Email: JimTpotterhandy.com
12           [by MAIL] - I am readily familiar with the firm's practice of collection and
             processing correspondence for mailing. Under that practice it would be
13           deposited with the U.S. Postal Service on that same day with postage thereon
14           fully prepaid at Los Angeles, California in the ordinary course of business.
             I am aware that on motion of the party served, service is presumed invalid if
             postage cancellation date or postage meter date is more than one day after
15           date of deposit for mailing this affidavit.
16   0       [by FEDERAL EXPRESS] - I am readily familiar with the firm's practice
17           for collection and 'Drocessing of correspondence for overnight delivery by
             Federal Express. Lnder that practice such correspondence will be deposited
             at a facility or pick-up, box regularly maintained by Federal Express for
18           receipt on the same day in the ordinary course of business with delivery fees
             paid or provided for in accordance with ordinary business practices.
19
20   0       [by PERSONAL SERVICE] - I caused to be delivered by messenger such
             envelope(s) by hand to the office of the addressee(s). Such messenger is
21           over the age. of eighteen years and not a party to the within action and
             employed with Express Network, whose lousiness address is 1605 W.
22           Olympic Boulevard, Suite 800, Los Angeles, CA 90015.

23         I declare that I am employed in the office of a member of the bar of this
     Court at whose direction the service was made.
24
             Executed on October 28, 2019, at Los Angeles, California.
25
26       Anh Tran                            By: /s/ Anh Tran
                     Print Name                                     Signature
27
28
                                                3
          DECLARATION OF BILLY BONILLA IN SUPPORT OF DEFENDANT'S NOTICE OF REMOVAL
     FP 36145886.1
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 4 of 54




                          Exhibit A
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 5 of 54



                                                                      ENDORSED
                                                                         FILED
                                                                  ALA Mr:n.6, roy
  1 POTTER HANDY LLP
    Mark D. Potter (SBN 166317)                                        AUG 2 7 2019
  2 mark@potterbandy.corn                                 CLnitx. 1,-"A"   A A AA.,   •-1 ,- , A
    James M. Treglio (SBN 228077)                         By
  3 'imt@potterhandy.com                                                                 ROn
    9845 Erma Road, Suite 300                                                                      Deputy
  4 San Diego, CA 92131
    (858) 375-7385
  5 Fax: (888) 422-5191

  6 Attorneys for Plaintiff, the Class and all Aggrieved Employees

  7
                     SUPERIOR COURT OF THE STATE OF CALIFORNIA.
  8
                               FOR THE COUNTY OF ALAMEDA
  9                                                                         n 19 0 3 2 7 4 7
       BRIANAVALENCIA,an individual, on                CASE NO.
 10    behalf of all persons similarly situated on
       behalf of the State of California, as a private CLASS AND REPRESENTATIVE ACTION
 11    attorney general, and on behaleof all           COMPLAINT FOR:
       aggrieved employees,
 12                                                     (1) FAILURE TO PAY ALL MINIMUM
                            PLAINTIFF,                 WAGES (LABOR CODE §§ 1194, 1194.2,
 13                                                    1197);
                 v.                                     (2) FAILURE TO PAY OVERTIME
 14                                                     COMPENSATION (LABOR CODE §§
       VF OUTDOOR, LLC., a California limited           510, 1194, 1194.2)
 15    liability company, and DOES 1 to 50,             (3) FAILURE TO PROVIDE COMPLIANT
       inclusive,                                       REST PERIODS TO AND/OR PAY
 16                                                     MISSED REST BREAK PREMIUMS
                           DEFENDANTS.                  (LABOR CODE § 226.7; IWC WAGE
 17                                                     ORDER NO. 9-2001);
                                                        (4) FAILURE TO PROVIDE MEAL
 18                                                     PERIODS AND/ OR PAY MISSED MEAL
                                                        PERIOD PREMIUMS (LABOR CODE §
 19                                                     226.7, 512, and WAGE ORDER NO. 9);
                                                        (5) FAILURE TO PAY ALL WAGES
 20                                                     OWED WITHIN A TIMELY MANNER
                                                        (LABOR CODE § 204);
 21                                                     (6) FAILURE TO PROVIDE COMPLETE
                                                        AND ACCURATE WAGE STATEMENTS
 22                                                     (LABOR CODE §§ 226(a));
                                                        (7) UCL VIOLATIONS (BUS. & PROF.
 23                                                     CODE §§ 17200-17204);
                                                        (8) PAGA AND OTHER PENALTIES
 24                                                     (LABOR CODE §§ 2699, et seq., and 558).

 25

 26
  27
  28


                           CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 6 of 54




1           BRIANA VALENCIA, individually, on behalf of the State of California, and on behalf
 2   of all other similarly situated employees of VF OUTDOOR, LLC and DOES 1 through 50,
 3   inclusive, alleges as follows:
 4                                      INTRODUCTION

 5          1.     Plaintiff   BRIANA    VALENCIA      ("Plaintiff")   brings   this   individual,

 6   representative, and putative class action against Defendant VF OUTDOOR, LLC and
     DOES 1 through 50, inclusive, ("Defendants"), for engaging in a pattern of wage and hour
 7
     violations under the California Labor Code and the Industrial Welfare Commission
 8
     ("IWC") Wage Orders.
 9
            2.     This is a representative action brought pursuant to Labor Code § 2698, et
10
     seq., on behalf of the State of California and the following groups of aggrieved employees:
11
12          (a)       all individuals who are or were employed by VF Outdoor, LLC, or its
            predecessor or merged entities in California as hourly, non-exempt employees, who
13          were required by VF Outdoor LLC t to undergo pre-shift and post-shift security checks
14          between June 20, 2018 and the present date ("unpaid time aggrieved employees");

15
            (b)       all individuals who are or were employed by VF Outdoor, LLC, or its
16          predecessor or merged entities in California as hourly, non-exempt employees, who
            were required by Defendant to undergo pre-shift and post-shift security checks and
17
            who work or worked in excess of eight hours in a day or forty hours in a workweek
18          between June 20, 2018 and the present date ("overtime aggrieved employees");
19
            (c)       all individuals who are or were employed by VF Outdoor, LLC, or its
20          predecessor or merged entities in California as hourly, non-exempt employees, who
            were required by Defendant to undergo pre-shift and post-shift security checks and
21
            who work or worked shifts in excess of five hours between June 20, 2018 and the
22          present date ("meal period aggrieved employees");
23
            (d)       all individuals who are or were employed by VF Outdoor, LLC, or its
24          predecessor or merged entities in California as hourly, non-exempt employees who
25          work or worked shifts in excess of three and a half hours between June 20, 2018 and
            the present date ("rest period aggrieved employees");
26
27          (e)       all individuals who are or were employed by VP Outdoor, LLC, or its
            predecessor or merged entities in California as hourly, non-exempt employees from
28
                                                 1
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 7 of 54




 1          between June 20, 2018 and the present date ("wage statement aggrieved
 2          employees");
     (Collectively, the "Aggrieved Employees").
 3
            3.       This is also a class action, pursuant to Code of Civil Procedure § 382. By
 4
     way of this action, Plaintiff seeks to represent the following classes:
 5
 6          (a)       all individuals who are or were employed by VF Outdoor, LLC, or its
 7          predecessor or merged entities in California as hourly, non-exempt employees, who
            were required by VF Outdoor LLC t to undergo pre-shift and post-shift security checks
 8          between August 26, 2015 and the present date ("Unpaid Time Class");
 9
            (b)       all individuals who are or were employed by VF Outdoor, LLC, or its
10          predecessor or merged entities in California as hourly, non-exempt employees, who
11          were required by Defendant to undergo pre-shift and post-shift security checks and
            who work or worked in excess of eight hours in a day or forty hours in a workweek
12          between August 26, 2015 and the present date ("Overtime Class");
13
            (c)       all individuals who are or were employed by VF Outdoor, LLC, or its
14
            predecessor or merged entities in California as hourly, non-exempt employees, who
15          were required by Defendant to undergo pre-shift and post-shift security checks and
            who work or worked shifts in excess of five hours between August 26, 2015 and the
16
            present date ("Meal Period Class");
17
            (d)       all individuals who are or were employed by VF Outdoor, LLC, or its
18
            predecessor or merged entities in California as hourly, non-exempt employees who
19          work or worked shifts in excess of three and a half hours between August 26, 2015
20          and the present date ("Rest Period Class");

21          (e)       all individuals who are or were employed by VF Outdoor, LLC, or its
22          predecessor or merged entities in California as hourly, non-exempt employees from
            between August 26, 2018 and the present date ("Wage Statement Subclass");
23
     (Collectively, the "Class" or "Class Members"). Plaintiff is informed and believes that over
24
     75% of the Class Members alleged herein are citizens of the State of California.
25
            4.     Plaintiff is informed and believes, and on that basis alleges, that Defendants
26   decreased its employment-related costs by systematically violating California wage and
27
     hour laws and engaging in unlawful and unfair business practices.
28
                                                    2
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 8 of 54




1           5.     Plaintiff brings this lawsuit against Defendants seeking restitution,

2    declaratory judgment, injunctive relief, and monetary relief on behalf of himself and all
 3   other similarly situated employees of Defendants in California. Plaintiff seeks to recover,
 4   inter alia, unpaid wages, unreimbursed expenses, interest, attorney's fees, damages,

 5   liquidated damages, penalties, and costs pursuant California Labor Code §§ 201, 202, 203,

6    204, 210, 226, 226.7, 512, 510, 1194, 1194.2, 1197, 1197.1, 1198,1 1199, IWC Wage

 7   Order No. 9-2001, and Business and Professions Code S 17200, et seq.

 8          6.     Plaintiff reserves the right to name additional representatives.

 9                                              PARTIES

10   Plaintiff

11          7.     Plaintiff is an hourly, non-exempt employee of Defendants, working for

12   Defendants' at their facility in Visalia, California.

13          8.     Plaintiff is a resident of the State of California and currently resides in Tulare

14   County.
15          9.     At all relevant times, Plaintiff and, on information and belief, other similarly

16   situated employees of Defendants in California, were subject to the same policies,

17   practices, and procedures governing their employment and their payment of wages and

18   hours worked.

19   Defendants

20          10.    Defendant VF OUTDOOR, LLC, is a limited liability company, incorporated

21   under the laws of the State of Delaware, with its principle place of business located at 2701

22   Harbor Bay Pkwy, Alameda, CA 94502. Defendant VF OUTDOOR, LLC also keeps and

23   maintains a facility at 225 N Plaza Drive, Visalia, CA 93291.
24          11.    Plaintiff is informed and believes that Defendant VF OUTDOOR, LLC, is a

25   wholly owned subsidiary of VF Corporation. Plaintiff is informed and believes that
26   Defendant VF OUTDOOR, LLC, through its corporate parent, VF Corporation, owns and
27
              All alleged violations of IWC Wage Orders 1-2001 are also deemed to be alleged
28   violations of Labor Code § § 1197 and 1198.
                                                     3
                           CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 9 of 54




 1   distributes a number of clothing brands, including but not limited to VansTM, TimberlandTM,
 2   The North FaceTM, DickiesTM, and jansportT".
 3          12.    Defendants' wrongful conduct, as alleged herein, occurred in the Counties of
 4   Alameda, Tulare, and in the State of California.
 5          13.    Plaintiff is informed and believes, and thereon alleges, that each Defendant,
 6   whether named or fictitious, is and, at all relevant times, was authorized to do business and
 7   did business in the State of California and was Plaintiff's and other similarly situated
 8   employees' "employer" as defined in and subject to the California Labor Code and the
 9   applicable IWC Wage Order.
10          14.    Each of the fictitiously named Defendants participated in the acts alleged in
11   this Complaint. The true names and capacities of the Defendants named as DOES 1
12   through 50, inclusive, are presently unknown to Plaintiff.       Plaintiff will amend this
13   Complaint, setting forth the true names and capacities of the fictitious Defendants, if and
14   when their true names and capacities are ascertained.
15         15.     Plaintiff and all other similarly situated employees are, and at all relevant
16   times were, employees of each Defendant, including DOES 1 through 50, within the
17   meanings set forth in the California Labor Code and applicable IWC Wage Order.
18         16.     Plaintiff is informed and believes that at all relevant times, each Defendant,
19   whether named or fictitious, was the agent, employee or other person acting on behalf of
20   every other Defendant, and, in participating in the acts alleged in this Complaint, acted
21   within the scope of such agency or employment and ratified the acts of each other
22   Defendant.
23         17.    Plaintiff is informed and believes that at all relevant times, each Defendant,
24   whether named or fictitious, exercised control over Plaintiff's and other similarly situated
25   employees' wages, hours and/or working conditions.
26         18.    Plaintiff is further informed and believes that at all relevant times, each
27   Defendant, whether named or fictitious, acted as the agent for the other Defendants,
28

                                                    4
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 10 of 54




 1   carried out a joint scheme, business plan or policy, and the acts of each Defendant are
 2   legally attributable to the other Defendants.
 3          19.    Each Defendant, whether named or fictitious, was the alter ego of each of the

 4   other Defendants at all relevant times herein.

 5          20.      A unity of interest and ownership between each Defendant, whether named

 6   or fictitious, exists such that all Defendants acted as a single employer of Plaintiff and all

 7   other similarly situated employees.

 8                                 JURISDICTION AND VENUE

 9          21.    This Court has subject-matter jurisdiction to hear this case the monetary

10   damages and restitution sought herein for Defendants' conduct exceeds the minimum

11   jurisdictional limits of the Superior Court.

12          22.    Venue is proper in Alameda County pursuant to Code of Civil Procedure Sc

13   395(a) and 395.5 because Defendants maintain offices and transacts substantial business
14   in Alameda County, Defendants employed Plaintiff and other similarly situated employees

15   in Alameda County, and the unlawful acts alleged herein that arose in Alameda County
16   have a direct effect on Plaintiff and other similarly situated employees within Alameda
17   County.
18          23.    Further, because Plaintiff, the Class Members, and Defendant VF Outdoor,

19   LLC, are all citizens of the State of California, there is no federal diversity or federal
20   question jurisidiction, and as such, removal of this action is inappropriate.
21                                   GENERAL ALLEGATIONS

22          24.    Plaintiff BRIANNA VALENCIA is currently employed by Defendants in

23   Defendants' Visalia, California facility. In that capacity, Plaintiff is paid on an hourly basis.

24   Her initial compensation was $11 per hour, which has increased to $13.66 per hour.
            25.    Everyday, Plaintiff, the Class Members, and the Aggrieved Employees arrive
25
     at their places of work, and prior to clocking-in, they are required to undergo a security
26
     check wherein their bags are searched. Then, Plaintiff, the Class Members, and the
27
     Aggrieved Employees are required to walk through the distribution center to the part of the
28
                                                     5
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 11 of 54




1    distribution center where they are assigned, and then, and only then, are Plaintiff, the Class
2    Members, and the aggrieved employees, allowed to clock-in. The entire process of entering

3    the building, undergoing the security check, and walking to the workstation takes
     approximately 20 minutes. As these duties take place prior to clocking-in, Plaintiff, the
4
     Class Members, and the aggrieved employees are not compensated for this time.
 5
            26.       Upon either finishing for the day, or taking a meal period, Plaintiff, the Class
6
     Members, and the aggrieved employees clock-out at their workstations, and then must walk
 7
     to the front of the building, where they undergo a post-shift security check. This process
8
     also takes approximately 20 minutes as well. And, although Plaintiff, the Class Members,
 9   and the aggrieved employees are still under the control of the Defendant, they are not paid
10   for this time.
11    Plaintiff, the Aggrieved Employees, and the Class Were Not Paid by Defendants
12                                        for All Hours Worked

13          27.       Labor Code § 1197 states the California requirement that employees must be

14   paid at least the minimum wage fixed by the Commission, and any payment of less than the

15   minimum wage is unlawful. Labor Code § 1194 entitles "any employee receiving less than

16   the legal minimum wage...to recover in a civil action the unpaid balance of the full amount

17   of this minimum wage." IWC Wage Order 9-2001 § 4 also obligates employers to pay each

18   employee minimum wages for all hours worked.

19           28.      As noted above, Plaintiff, the Class Members, and the aggrieved employees

20   must undergo pre-shift and post-shift activities, such as undergoing security checks and
21   walking to their appropriate clocking-in stations, causing them to lose as much as 40

22   minutes per day. As a result, Plaintiff, the Unpaid Time Class, and the unpaid time

23   aggrieved employees are not compensated for all hours worked.

24           29.      Recently the California Supreme Court held in Troester v. Starbucks, Inc.

25   (2018) 5 Cal.5th 829, that an employee must be compensated for any time in which they

26   are under the control of their employer, and performing work, even if that amount of time,
27   as here, is limited to a few minutes per day. Thus, by not compensating Plaintiff, the Unpaid

28   Time Class and the unpaid time aggrieved employees for the time spent in security checks
                                                     6
                             CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 12 of 54




1    and walking to and from their workstations, Defendant has violated the Labor Code and the
 2   Wage Order.
 3          30.    Further, Labor Code § 558 imposes a penalty upon employers "who violates,

 4   or causes to be violated ... any provision regulating hours and days of work in any order of

 5   the Industrial Welfare Commission shall be subject to a civil penalty as follows: (1) For any

 6   initial violation, fifty dollars ($50) for each underpaid employee for each pay period for

 7   which the employee was underpaid in addition to an amount sufficient to recover

8    underpaid wages; (2) For each subsequent violation, one hundred dollars ($100) for each

 9   underpaid employee for each pay period for which the employee was underpaid in addition

10   to an amount sufficient to recover underpaid wages; and (3) Wages recovered pursuant to

11   this section shall be paid to the affected employee." Plaintiff and the other unpaid time
12   aggrieved employees are entitled to recover penalties and wages under Labor Code § 558.

13   See Thurman v. Bayshore Transit Molt., Inc. (2012) 203 Cal. App. 4th 1112.
14          31.    Similarly, Labor Code § 1194.2 authorizes employees to recover wages to

15   recover liquidated damages for violations of Labor Code § 1194. Where an employee, as

16   Plaintiff, the Unpaid Time Class and the other unpaid time aggrieved employees are not

17   paid for all hours worked under Labor Code § 1194, the employee may recover minimum

18   wages for the time associated with the overtime for which they received no compensation.

19   (See Sillah v. Command Int'l Sec. Servs. (N.D. Cal. 2015) 154 F. Supp. 3d 891 [holding that
20   employees suing for failure to pay overtime could recover liquidated damages under §

21   1194.2 if they also showed they were paid less than minimum wage]; accord Andrade v.

22   Arby's Rest. Grp., Inc. (N.D. Cal. Dec. 12, 2016) No. 15-cv-03175 NC, 2016 U.S. Dist.
23   LEXIS 172319, at *20-21.) Since Defendant failed to provide Plaintiff and all aggrieved
24   employees with compensation for all hours worked, including overtime hours, each are
25   entitled to recover liquidated damages under Labor Code § 1194.2 through PAGA. Based
26   upon these same factual allegations, Plaintiff also seeks penalties on behalf of all aggrieved
27   employees penalties under Labor Code § 1199.
28
                                                  7
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 13 of 54




1      Plaintiff, the Overtime Class, and the Overtime Aggrieved Employees Are and
 2   Were Not Paid for Overtime For Hours Worked In Excess of 8 in a Day or Forty in a

 3                                         Workweek

 4           32.   Labor Code § 510 requires an employer to compensate an employee who

 5   works more than eight (8) hours in one workday, forty (40) hours in a workweek, and for the

 6   first eight (8) hours worked on the seventh consecutive day no less than one and one-half

 7   times the regular rate of pay for an employee. Further, Labor Code § 510 obligates

 8   employers to compensate employees at no less than twice the regular rate of pay when an

 9   employee works more than twelve (12) hours in a day or more than eight (8) hours on the

10   seventh consecutive day of work. In accordance with Labor Code § 1194, Plaintiff, the

11   Overtime Class, and the overtime aggrieved employees could not then agree and cannot

12   now agree to work for a lesser wage than the amount proscribed by Labor Code §§ 510 and

13   1194.

14           33.   For the reasons stated above, Plaintiff, the Overtime Class, and the overtime

15   aggrieved employees worked certain hours for which they were not paid (such as time spent

16   undergoing security checks, and walking to their workstations) This time amounts and

17   amounted to up to and sometimes over one hour per day of uncompensated time (20

18   minutes before the shift, 40 minutes before and after meal periods, and 20 minutes after

19   the shift). Because Plaintiff, the Overtime Class, and the overtime aggrieved employees

20   spent eight hours or more working on "compensated" time, this uncompensated time for

21   pre- and post-shift mandatory activities should have been compensated at the overtime

22   rate. Instead, no compensation was paid at all, in violation of Cal. Labor Code §§ 510,

23   1194, and Wage Order 9-2001.

24           34.   As stated above, Labor Code § 558 imposes a penalty upon employers "who

25   violates, or causes to be violated...any provision regulating hours and days of work in any

26   order of the Industrial Welfare Commission shall be subject to a civil penalty as follows:

27   (1) For any initial violation, fifty dollars ($50) for each underpaid employee for each pay

28   period for which the employee was underpaid in addition to an amount sufficient to recover

                                                 8
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 14 of 54




 1   underpaid wages; (2) For each subsequent violation, one hundred dollars ($100) for each
 2   underpaid employee for each pay period for which the employee was underpaid in addition
 3   to an amount sufficient to recover underpaid wages; and (3) Wages recovered pursuant to
 4   this section shall be paid to the affected employee." Plaintiff and the overtime aggrieved
 5   employees are also entitled to recover penalties and unpaid overtime wages under Labor

 6   Code § 558 (see, Thurman, supra).

 7     Plaintiff, the Meal Period Class, and the Meal Period Aggrieved Employees Are

 8                and Were Denied Off-Duty Meal Periods of At Least 30 Minutes

 9          35.     Labor Code § 512 requires employers to provide employees with thirty (30)

10   minute uninterrupted and duty-free meal period within the first five hours of work. "An on-

11   duty meal period is permitted only when the nature of the work prevents an employee from

12   being relieved of all duty and the parties agree in writing to an on-duty paid meal break."

13   (Lubin v. The Wackenhut Corp. (2016) 5 Cal. App. 5th 926, 932.) The written agreement
14   must include a provision allowing the employee to revoke it at any time. Id.

15          36.     Generally, the DLSE and courts have "found that the nature of the work

16   exception applies: (1) where the work has some particular external force that requires the

17   employee to be on duty clUty at all times, and (2) where the employee is the sole employee

18   of a particular employer." (Id. at p. 945; Abdullah v. U.S. Security Associates, Inc. (9th Cir.

19   2013) 731 F.3d 952, 958-959.) "[I]t is the employer's obligation to determine whether the

20   nature of the work prevents an employee from being relieved before requiring an employee

21   to take an on-duty meal period." (Lubin, supra, 5 Cal. App. 5th at p. 946.) Nor may an

22   employer "discharge its duty by arguing that its clients who requested on-duty meal periods

23   determined that the nature of the work prevented officers from being relieved of all duty."

24   (Id. at p. 947; Benton, supra, 220 Cal. App. 4th at p. 729.)
25          37.     As with rest periods, under Labor Code § 512, if an employer maintains a

26   uniform policy that does not authorize and permit the amount of meal time called for under
27   the law (as specified in the applicable Wage Order), "it has violated the wage order and is
28
                                                    9
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 15 of 54




 1   liable." The Brinker Court explained in the context of rest breaks that employer liability
 2   attaches from adopting an unlawful policy:
 3
           An employer is required to authorize and permit the amount of rest break
 4         time called for under the wage order for its industry. If it does not—if, for
 5
           example, it adopts a uniform policy authorizing and permitting only one rest
           break for employees working a seven-hour shift when two are required—it
 6         has violated the wage order and is liable. Brinker Rest. Corp. v. Sup. Ct.
 7         (2012) 53 Ca1.4th 1004, 1033. (Emphasis added.)

 8
           38.      As a result of its timekeeping policies, Defendant violated Labor Code §

 9   512 and IWC Wage Order No. 9 by failing to provide duty-free meal periods to Plaintiff,

10   the Meal Period Class, and the meal period aggrieved employees of 30 minutes or more.

11   Because Defendant required to Plaintiff, the Meal Period Class, and the meal period

12   aggrieved employees to clock-out at their workstations (found in the rear of the warehouse

13   they work), and undergo security checks before being able to leave the premises, Defendant

14   effectively prevents to Plaintiff, the Meal Period Class, and the meal period aggrieved

15   employees from leaving the premises. To alleviate this problem, Defendant has apparently

16   allowed for meal periods of 45 minutes, but again, as the entering and exiting the building

17   takes 20 minutes or more, to Plaintiff, the Meal Period Class, and the meal period

18   aggrieved employees are forced to take their meal periods on premises.

19          39.     Thus, Defendant unlawfully retained control of Plaintiff, the Meal Period

20   Class, and the meal period aggrieved employees during their meal periods, even though the

21   nature of the work did not necessitate an on-duty meal period (and by failing to enter into

22   proper on-duty meal period agreements). See Augustus v. ABM Security Services, Inc. (2 01 6)

23   2 Cal. 5th 257, 275 (holding that on-premises breaks violate California law). As a result of

24   Defendant's failure to authorize or permit lawful meal periods, to Plaintiff, the Meal Period

25   Class, and the meal period aggrieved employees frequently did not receive duty-free thirty-

26   minute duty-free meal periods within the first five (5) hours of their work and did not

27   receive a second duty-free meal period when working shifts of ten (10) hours or more.

28   Defendant also failed to to Plaintiff, the Meal Period Class, and the meal period aggrieved

                                                  10
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 16 of 54




1    employees meal period premiums for each workday that the employees did not receive a

 2   compliant meal period.

 3   Plaintiff, the Rest Period Class, and the Rest Period Aggrieved Employees Are and

 4                              Were Denied Off-Duty Rest Periods

 5          40.      Labor Code § 226.7 provides "an employer shall not require an employee

 6   to work during a meal or rest or recovery period mandated pursuant to an applicable

 7   statute, or applicable regulation, standard, or order of the Industrial Welfare Commission

 8   ("IWC"). Similarly, IWC Wage Order 9-2001 prohibits an employer from "employ[ing] any

 9   person for a work period of more than five (5) hours without a meal period of not less than

10   30 minutes. IWC Wage Order 9-2001 further obligates employers to provide an employee

11   to "pay the employee one (1) hour of pay at the employee's regular rate of compensation for

12   each workday that the meal period is not provided. Accordingly, for each day that to

13   Plaintiff, the Meal Period Class, and the meal period aggrieved employees did not receive

14   compliant meal periods, they are entitled to receive meal period premiums pursuant to

15   Labor Code § 226.7 and Wage Order 9-2001.

16          41.      Pursuant to Labor Code § 226.7, and Wage Order 9-2001, Defendant

17   failed to provide Plaintiff, the Rest Period Class, and the rest period other aggrieved

18   employees with duty-free rest periods of not less than ten (10) minutes for every major

19   fraction of four hours worked.

20          42.      Labor Code § 226. 7 provides "an employer shall not require an employee

21   to work during a meal or rest or recovery period mandated pursuant to an applicable
22   statute, or applicable regulation, standard, or order of the Industrial Welfare Commission
23   ("IWC")." Under IWC Wage Order 9-2001 an employer must authorize and permit all
24   employees to take ten (10) minute duty free rest periods for every major fraction of four
25   hours worked.
26          43.      Defendant failed to implement a lawful rest period policy that informed
27   Plaintiff, the Rest Period Class, and the rest period other aggrieved employees of their right
28   to receive lawful rest periods for shifts greater than 3.5 hours. Specifically, as a result of the
                                                   11
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 17 of 54




1    mandatory security checks Plaintiff, the Rest Period Class, and the rest period other
 2   aggrieved employees were required to undertake before they leave the premises, Plaintiff,

 3   the Rest Period Class, and the rest period other aggrieved employees were unable to take
4    duty-free rest periods of net-ten minutes in length. Instead, the security check activities

 5   typically cut Plaintiff's, the Rest Period Class', and the aggrieved employees' rest periods

6    short, and required them to perform job duties during a required duty-free break. See

 7   Augustus v. ABM Security Services, Inc., 2016 WL 7407328 (Cal. Dec. 22, 2016) (holding

 8   that on-duty rest breaks violate California law).
 9          44.      Defendant further violated Labor Code § 226.7 and IWC Wage Order No.

10   9 by requiring Plaintiff, the Rest Period Class, and the rest period other aggrieved

11   employees to take their rest periods on Defendant's premises (and not allowing Plaintiff

12   and the aggrieved employees to leave the premises during their rest periods). (Id.).

13   Effectively, Defendant unlawfully retained control of Plaintiff, the Rest Period Class, and
14   the rest period other aggrieved employees during their rest periods, prevented them from
15   leaving the premises and perforated their breaks with donning and duffing job duties.

16          45.      Pursuant to Labor Code § 226.7 and Wage Order 9-2001, Defendant failed

17   to provide Plaintiff and the aggrieved employees with duty-free rest periods of not less than

18   ten (10) minutes for every major fraction of four (4) hours worked.

19          46.      The Brinker Court explained in the context of rest breaks that employer

20   liability attaches from adopting an unlawful policy:

21
            An employer is required to authorize and permit the amount of rest break
22          time called for under the wage order for its industry. If it does not-if, for
23          example, it adopts a uniform policy authorizing and permitting only one rest
            break for employees working a seven-hour shift when two are required-it has
24          violated the wage order and is liable. Brinker Rest. Corp. v. Sup. Ct., supra, 53
25          Ca1.4" at 1033. (Emphasis added.)

26          47.      Since Defendant did not offer employees the opportunity to receive a

27   compliant off-duty ten minute rest periods, "the court may not conclude employees

28   voluntarily chose to skip ... breaks." Alberts v. Aurora Behavioral Health Care, (2015) 241

                                                   12
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 18 of 54




 1   Cal. App. 4th 388, 410 (" [i]f an employer fails to provide legally compliant meal or rest
 2   breaks, the court may not conclude employees voluntarily chose to skip those breaks.");
 3   accord Brinker Rest. Corp. v. Sup. Ct., supra, 53 Ca1.4th at 1033 ("No issue of waiver ever
 4   arises for a rest break that was required by law but never authorized; if a break is not

 5   authorized, an employee has no opportunity to decline to take it.").

 6          48.      Even an employer who maintains an otherwise compliant rest period policy,

 7   "reminded their employees of their availability-and the importance-of taking breaks on a

 8   daily basis, and even went so far as to conduct regular audits to ensure that employees were

 9   being offered rest breaks" will still be liable for rest period violations if the employees were

10   not separately or properly compensated for the non-productive time associated with rest

11   periods under a piece-rate compensation system. Amaro v. Gerawan Farming, Inc., 2016

12   U.S. Dist. LEXIS 66842 * (E.D. Cal. May 19, 2016) affd Amaro v. Gerawan, 2016 U.S. Dist.

13   LEXIS 112540, 2016 WL 4440966, at * 11 (E.D. Cal. Aug. 22, 2016); rev. denied by 9th

14   Cir. (9th Cir. Nov. 16, 2016).

15          49.      In addition, Plaintiff, the Rest Period Class, and the rest period other

16   aggrieved employees were not compensated with one (1) hours' worth of pay at their

17   regular rate of compensation when they were not provided with a compliant rest period.

18    Plaintiff, the Class, and the Aggrieved Employees Are and Were Not Paid All Due

19                      Wages Within Seven Days of the Close of Payroll

20          50.    Labor Code S 204 expressly requires that "[gill wages...earned by any person

21   in any employment are due and payable twice during each calendar month, on days

22   designated in advance by the employer as the regular paydays." Pursuant to Labor Code §

23   204(d), these requirements are "deemed satisfied by the payment of wages for weekly,
24   biweekly or semimonthly payroll if the wages are paid not more than seven calendar days
25   following the close of the payroll period.
26          51.    Due to Defendant's failure to pay Plaintiff, the Class, and the aggrieved
27   employees for all hours worked, pay overtime for all hours worked in excess of eight hours
28
                                                  13
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 19 of 54




 1   in a day and forty hours in a workweek, all meal and rest period premiums2, Defendant
 2   failed to timely pay the Plaintiff, the Class, and the aggrieved employees within seven (7)
 3   days of the close of the payroll period in accordance with Labor Code § 204 on a regular
 4   and consistent basis. See Parson v. Golden State FC, LLC, 2016 U.S. Dist. LEXIS 58299,

 5   2016 WL 1734010, at *3-5 (N.D. Cal. May 2, 2016) (finding after Ling that a failure to pay

 6   rest period premiums can support claims under Labor Code §§ 203 and 204).

 7       The Aggrieved Employees Were Not Paid All Wages Owed Upon Termination

 8          52.    As a result of Defendant's failure to pay wages to Plaintiff, and the aggrieved

 9   employees for all hours worked, including compensation for time spent in security checks ,

10   overtime wages, and meal/rest period premiums, Defendant violated Labor Code § 203.

11   Labor Code § 203 provides "if an employer willfully fails to pay . . . any wages of an

12   employee who is discharged or who quits, the wages of the employee shall continue as a

13   penalty. . ." for up to 30 days. Lab. Code § 203; Mamika v. Barca, (1998) 68 Cal.App.4th

14   487, 492.

15          53.    Due to Defendant's faulty policies described above, all aggrieved employees

16   whose employment with Defendant concluded were not compensated for each and every

17   hour worked or at the appropriate rate. Additionally, Defendant has failed to pay all

18   aggrieved employees for all hours worked (including at the proper rates and overtime

19   rates), meal period premiums, and rest period premiums, whose sums were certain, at the

20   2 Courts routinely find that employees who do not receive meal/rest periods premiums are entitled
     to waiting time penalties under Labor Code § 203. See e.g. In re Autozone, Inc., 2016 U.S. Dist.
21   LEXIS 105746 *23 (N.D. Cal. Aug. 10, 2016) (denying the defendant's motion for summary
     judgment on the plaintiff's claim for waiting time penalties based upon the failure to provide rest
22   period premiums and finding that the California Court of Appeals decision in Ling vs. P.F.
     Chang's China Bistro, Inc. (2016) 245 Cal. App. 4th 1242 "concerned only whether 'a section
23   203 waiting time claim based on section 226.7 premium pay is an action brought for the non-
     payment of wages under section 218.5'1; Parson v. Golden State FC, LLC, 2016 U.S. Dist.
24   LEXIS 58299, 2016 WL 1734010, at *3-5 (N.D. Cal. May 2, 2016) (finding after Ling that a
     failure to pay rest period premiums can support claims under Labor Code §§ 203 and 204);
25   Brewer v. Gen. Nutrition Corp. (N.D. Cal. Aug. 27, 2015) 2015 WL 5072039, at *19 [denying
     defendant's motion for summary judgment because "the premium payments due under section
26   226.7 are to be considered "wages" for purposes of sections 203 and 226."]; Abad v. Gen.
     Nutrition Centers, Inc. (C.D. Cal. Mar. 7, 2013) 2013 WL 4038617, at *3-4 [distinguishing
27   Kirby, and finding "Plaintiffs' section 203 claim for failure to pay wages...can be based on
     amounts owed under section 226.7.".)
28
                                                    14
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 20 of 54




 1   time of termination or within seventy-two (72) hours of their resignation and have failed to
 2   pay those sums for thirty (30) days thereafter.
 3   Plaintiff, the Wage Statement Class, and the Aggrieved Employees Are and Were
 4                Not Provided With Provided With Accurate Wage Statements
 5          54.    Further, Defendant failed to provide Plaintiff, the Wage Statement Class and
 6   the aggrieved employees accurate itemized wage statements in accordance with Labor
 7   Code § 226(a) (1, 2, 5, and 9). Labor Code § 226 obligates employers, semi-monthly or at
 8   the time of each payment to furnish an itemized wage statement in writing showing:
 9          (1) gross wages earned;
10          (2) total hours worked by the employee;
11          (3) the number of piece-rate units earned and any applicable piece rate if the
12          employee is paid on a piece rate;
13          (4) all deductions, provided that all deductions made on written orders of the
14          employee may be aggregated and shown as one item;
15          (5) net wages earned;
16          (6) the inclusive dates of the period for which the employee is paid;
17          (7) the name of the employee and only the last four digits of his or her social security
18          number or an employee identification number other than a social security number;
19          (8) the name and address of the legal entity that is the employer...;
20          (9) all applicable hourly rates in effect during the pay period and the corresponding
21          number of hours worked at each hourly rate by the employee...
22          55.    Due to Defendant's failure to pay Plaintiff, the Class, and the Aggrieved

23   Employees for all hours worked, failure to properly pay overtime wages, failure to provide
24   lawful meal periods rest periods (and pay missed meal and rest period premiums), the wage
25   statements issued by Defendant do not indicate the correct amount of gross wages earned,
26   the correct total hours worked, the correct net wages earned, or the applicable and/or
27   correct hourly rates in effect during the pay period and the corresponding number of hours
28   worked at each hourly rate in violation of Labor Code § 226(a)(1), (2), (5) and (9).
                                                   15
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 21 of 54




1           56.       Thus, Plaintiff is an aggrieved employee within the meaning of PAGA and
 2   Defendant has violated Labor Code § 226(a) (1), (2), (5), and (9) with respect to Plaintiff,
 3   the Wage Statement Class, and the wage statement aggrieved employees.
 4             57.    Labor Code § 226.3 provides that "[a]ny employer who violates subdivision

 5   (a) of Section 226 shall be subject to a civil penalty in the amount of two hundred fifty

 6   dollars ($250) per employee per violation in an initial violation and one thousand dollars

 7   ($1,000) per employee for each violation in a subsequent citation, for which the employer

 8   fails to provide the employee a wage deduction statement or fails to keep the required in

 9   subdivision (a) of Section 226." As explained in detail above, Defendant failed to provide

10   Plaintiff and the other aggrieved employees with accurate itemized wage statements.

11   Accordingly, Plaintiff and the other aggrieved employees may also recover Labor Code §

12   226.3 penalties for Defendants' violations of Labor Code § 226(a). See Finder v. Leprino

13   Foods Co. (E.D. Cal. Mar. 12, 2015) 2015 WL 1137151, at *7 ["the weight of authority
14   counsels that violations of Section 226.3 may be the basis of a PAGA claim."]; Pedroza v.

15   PetSmart, Inc., 2012 WL 9506073, at *6 (C.D. Cal. June 14, 2012) ("Lab. Code § 226.3
16   merely provides that failure to perform actions mandated by § 226(a) may trigger civil
17   penalties.").3
18                                       CLASS ALLEGATIONS

19             58.    Plaintiff re-alleges and incorporates by reference the allegations contained in

20   the paragraphs above, as though fully set forth herein.
21             59.    Plaintiff brings Causes of Action One through Seven as a Class Action
22   pursuant to California Code of Civil Procedure § 382 on behalf of himself and all current
23   and former non-exempt employees of Defendants, who were affected by Defendants'
24   Labor Code, Business and Professions Code, and IWC Wage Order violations, as alleged
25   herein.
26
27   3 Accord Singer v. Becton, Dickinson & Co., Med—Safe Sys. (S.D.Ca1. July 23, 2008) 2008 U.S.
     Dist. LEXIS 56326, *18; Yadira v. Fernandez (N.D. Cal. June 14, 2011) 2011 U.S. Dist. LEXIS
28   62894, *7-9, 2011 WL 2434043; Willis v. Xerox Bus. Servs., LLC (E.D. Cal. Nov. 15, 2013) No.
     1:13-CV-01353-LJO, 2013 WL 6053831, at *7.
                                                  16
                            CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 22 of 54




 1          60.     Plaintiff is a member of, and seeks to represent the following classes, which
 2   are defined as:

 3
            (a)       all individuals who are or were employed by VF Outdoor, LLC, or its
 4          predecessor or merged entities in California as hourly, non-exempt employees, who
 5          were required by VF Outdoor LLC t to undergo pre-shift and post-shift security checks
            between August 26, 2015 and the present date ("Unpaid Time Class");
 6

 7          (b)       all individuals who are or were employed by VF Outdoor, LLC, or its
            predecessor or merged entities in California as hourly, non-exempt employees, who
 8          were required by Defendant to undergo pre-shift and post-shift security checks and
 9          who work or worked in excess of eight hours in a day or forty hours in a workweek
            between August 26, 2015 and the present date ("Overtime Class");
10
11          (c)       all individuals who are or were employed by VF Outdoor, LLC, or its
            predecessor or merged entities in California as hourly, non-exempt employees, who
12
            were required by Defendant to undergo pre-shift and post-shift security checks and
13          who work or worked shifts in excess of five hours between August 26, 2015 and the
            present date ("Meal Period Class");
14

15          (d)        all individuals who are or were employed by VF Outdoor, LLC, or its
            predecessor or merged entities in California as hourly, non-exempt employees who
16
            work or worked shifts in excess of three and a half hours between August 26, 2015
17          and the present date ("Rest Period Class");
18
            (e)       all individuals who are or were employed by VF Outdoor, LLC, or its
19          predecessor or merged entities in California as hourly, non-exempt employees from
20          between June 20, 2018 and the present date ("Wage Statement Subclass");

21   (Collectively, the "Class" or "Class Members").
22          61.    Reservation of Rights: Pursuant to California Rule of Court 3.765(b),
23   Plaintiff reserves the right to amend or modify the class definitions with greater specificity,
24   by further division into subclasses, and/or limitation to particular issues.
25          62.    Causes of Action One through Seven are appropriately suited for a class
26   action pursuant to § 382 of the Code of Civil Procedure because the following
27   requirements are met:
28
                                                   17
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 23 of 54




 1   Numerosity
             63.      The members of the Class and Subclass are sufficiently numerous to render
 3   the joinder of all their members impracticable. While Plaintiff has not yet determined the
 4   precise number of members of the Class and Subclass, Plaintiff is informed and believes

 5   that the Class likely consists of over 25 individuals. Although the exact number is currently

 6   unknown to Plaintiff, this information is easily ascertainable from Defendants' time and
 7   payroll records and other personnel records.

 8   Commonality and Predominance

 9          64.      Common questions of law and fact exist as to all class members and

10   predominate over any questions affecting only individual members of the Class or Subclass.

11   The common questions of law and fact that predominate include, but are not limited to:
12                   a.    Whether the time spent in security checks and walking to and from
13   clocking-in and clocking-out workstations counts as hours worked;
14                   b.    Whether Defendants failed to compensate Plaintiff and the Unpaid
15   Time Class for all their hours worked, including time spent in security checks and walking
16   to and from their work stations;
17                   c.    Whether Defendants failed to compensate Plaintiff and the Overtime
18   Class for their hours worked in excess of eight hours in a day and forty hours in a workweek,
19   including time spent in security checks and walking to and from work stations, at one and a

20   half times their regular rate of pay;

21                   d.    Whether Defendants failed to permit Plaintiff and the Meal Period
22   Class to take duty-free, thirty-minute meal periods before the commencement of their sixth
23   hour of work;
24                   e.    Whether Defendants'          policies   regarding security checks   and
25   timekeeping policies is such that it prevented Plaintiff and the Meal Period Class from
26   taking off-duty rest periods of not less than thirty minutes;
27
28
                                                   18
                           CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 24 of 54




 1                f.     Whether Defendants failed to pay one additional hour of pay at the

 2   non-exempt employees' regular rate of compensation to Plaintiff and members of the Meal
 3   Period Class s when they were not provided with compliant and timely meal periods;
 4                g.     Whether Defendants failed to permit Plaintiff and members of the

 5   Rest Period Class to take off-duty and paid rest periods of at least 10 minutes for every four

 6   hours worked, or major fraction thereof;

 7                h.     Whether Defendants failed to pay one additional hour of pay at the

 8   non-exempt employees' regular rate of compensation to Non-Exempt Class Members when

 9   they were not provided with compliant and timely rest periods;

10                 i.    Whether Defendants failed to properly and accurately record and

11   maintain records of all hours worked and wages earned by Plaintiff and the Class Members;

12                 j.     Whether Defendants failed to provide Plaintiff and the Wage

13   Statement Class Members with accurate itemized wage statements showing, among other

14   things, the total regular and overtime hours worked during the pay period, the applicable
15   hourly rates and the corresponding number of hours worked at each hourly rate, the correct

16   amount of gross and net wages earned, and meal and rest premium purposes;

17                 k.     Whether Defendants engaged in an unfair practice and violated

18   section 17200 of the California Business and Professions Code by failing to pay Plaintiff

19   and the members of the Class for all hours worked, including for time spent on pre-shift and

20   post-shift activities, incluing overtime compensation for hours worked in excess of eight

21   hours in a day or forty hours in a workweek, during the Class Period;

22                1.      Whether Defendants engaged in an unfair practice and violated

23   section 17200 of the California Business and Professions Code by failing to provide off-

24   duty paid rest breaks or pay rest period premiums to members of the Class in violation of
25   Labor Code section 226.7 and Section 12 of IWC Wage Order No. 9;
26                 m.     Whether Defendants engaged in an unfair practice and violated
27   section 17200 of the California Business and Professions Code by failing to provide meal
28   periods of thirty minutes or more free and clear of all job duties or pay meal period
                                                  19
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 25 of 54




 1   premiums to members of the Class in violation of Labor Code §§2 2 6.7 and 512 and
 2   Section 11 of IWC Wage Order No. 9
 3                   n.    Whether Plaintiff and the Class are entitled to restitution under

 4   Business and Professions Code § 17200;

 5                   o.     The proper formula(s) for calculating damages, interest, and

 6   restitution owed to Plaintiff and the Class Members;

 7                   p.    The nature and extent of class-wide damages.

 8   Typicality

 9          65.      Plaintiff's claims are typical of the claims of all Class Members because

10   Plaintiff and all Class Members' claims arise from the same event, practice and/or course

11   of conduct of Defendants. Plaintiff and all Class Members sustained injuries and damages

12   as a result of Defendants' illegal policies, practices and/or common course of conduct in

13   violation of California wage and hour laws and/or illegal, unfair, or fraudulent business
14   practices.
15          66.      Furthermore, Plaintiff's claims under the Labor Code and the applicable IWC

16   Wage Order are typical of the Class because Defendants' failure to comply with the

17   provisions of California's wage and hour laws entitles Plaintiff and each Class Member to

18   similar pay, benefits, and other relief. Accordingly, the legal theories underlying each

19   cause of action are the same and the remedies sought by Plaintiff and all Class Members

20   are the same.

21   Adequacy
22          67.      Plaintiff has no fundamental conflict of interest with the Class she seeks to
23   represent. Plaintiff will adequately protect the interests of all class members because it is in

24   Plaintiff's best interest to prosecute the claims alleged herein to obtain full compensation
25   and penalties due to him and putative class members.
26          68.      Plaintiff retained attorneys who are experienced employment law litigators
27   with significant wage and hour and class action experience.
28   Superiority of Class Action
                                                  20
                           CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 26 of 54




 1          69.    Plaintiff believes a class action is a superior method of litigation for the fair
 2   and efficient adjudication of this controversy. Individual joinder of all class members is not
 3   practicable. Class action treatment will allow similarly situated employees to litigate their

 4   claims in the manner that is most efficient and economical for the parties and the judicial

 5   system.

 6          70.    Plaintiff knows of no difficulty that might be encountered in the management

 7   of this suit, which would preclude maintenance as a class action.

 8                                     CAUSES OF ACTION

 9
                                 FIRST CAUSE OF ACTION
10
                   FAILURE TO PAY MINIMUM AND REGULAR WAGES
11      (Violation of Labor Code §§ 1194,1197, and 1198 and the "Minimum Wages"
12                            section of the IWC Wage Order 9)
                  By Plaintiff and the Unpaid Class Against All Defendants
13
            71.    Plaintiff re-alleges and incorporates by reference the allegations contained in
14
     the paragraphs above, as though fully set forth herein.
15
            72.    Labor Code § 1197 provides, "[t]he minimum wage for employees fixed by
16
     the commission is the minimum wage to be paid to employees, and the payment of a less
17
     wage than the minimum wage so fixed is unlawful."
18
            73.   The "Minimum Wages" section of the IWC Wage Order 9-2001 provides
19
     that an employer may not pay employees less than the applicable minimum for all hours
20
     worked.
21
            74.   IWC Wage Order 9-2001 defines the term "hours worked" as "the time
22
     during which an employee is subject to the control of an employer, and includes all the time
23
     the employee is suffered or permitted to work, whether or not required to do so."
24
            75.   Furthermore, pursuant to Labor Code § 1 1 9 8, "[t] he maximum hours of work
25
     and the standard conditions of labor fixed by the commission shall be the maximum hours
26
     of work and the standard conditions of labor for employees. The employment of any
27
28
                                                  21
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 27 of 54




1    employee for longer hours than those fixed by the order or under conditions of labor
 2   prohibited by the order is unlawful."
 3          76.    Defendants failed to pay Plaintiff and members of the Unpaid Time Class at
 4   least minimum wages for all the time spent working and under the control of Defendants.
 5   For example Plaintiff and members of the Unpaid Time Class worked certain hours for
 6   which they were not paid, such as hours for pre-and post-production responsibilities,
 7   including going through security Checks and walking to their workstations, which took at
 8   least 15 to 20 minutes before and after shifts, as well as after clocking out for meal periods
 9   and before clocking back in for meal periods.
10          77.    Labor Code § 1194 provides, in part, that any employee receiving less than

11   the legal minimum wage is entitled to recover in a civil action the unpaid balance of the
12   minimum wage, including interest thereon, reasonable attorney's fees, and costs of suit.
13          78.    Labor Code § 1194.2 allows an employee to recover liquidated damages in
14   an amount equal to the wages unlawfully unpaid and interest thereon for any action under
15   Labor Code § 1194.
16          79.    Plaintiff and members of the Unpaid Time Class suffered and continue to
17   suffer losses related to the use and enjoyment of compensation due and owing to them as a
18   direct result of Defendants' unlawful acts and Labor Code violations in an amount to be
19   shown according to proof at trial and within the jurisdictional limitations of this Court.
20          80.    Plaintiff seeks all available remedies for Defendants' violations including, but
21   not limited to, any and all wages due, monies, interest, liquidated damages, attorney's fees,
22   and costs to the extent permitted by law.
23
                                SECOND CAUSE OF ACTION
24                      FAILURE TO PAY ALL OVERTIME WAGES
25      (Violation of Labor Code §§ 510, 1194, and 1198, and the "Hours and Days of
                          Work" section of IWC Wage Order No. 9)
26               By Plaintiff and the Overtime Class Against All Defendants
27          81.    Plaintiff re-alleges and incorporates by reference the allegations contained in
28   the paragraphs above, as though fully set forth herein.
                                                   22
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 28 of 54




1           82.    Labor Code S 510 provides, lajny work in excess of eight hours in one
2    workday and any work in excess of 40 hours in any one workweek and the first eight hours
3    worked on the seventh day of work in any one workweek shall be compensated at the rate of
4    no less than one and one-half times the regular rate of pay for an employee. Any work in
 5   excess of 12 hours in one day shall be compensated at the rate of no less than twice the
6    regular rate of pay for an employee. In addition, any work in excess of eight hours on any

 7   seventh day of a workweek shall be compensated at the rate of no less than twice the
8    regular rate of pay of an employee." The "Hours and Days of Work" section of the

 9   applicable IWC Wage Order mandate the same requirements.

10          83.    Labor Code § 1194 provides that any employee receiving less than the legal

11   overtime compensation applicable to the employee is entitled to recover in a civil action the
12   unpaid balance of the full amount of this overtime compensation, including interest
13   thereon, reasonable attorney's fees, and costs of suit.
14          84.    Furthermore, pursuant to Labor Code S 1198, "Wile maximum hours of work

15   and the standard conditions of labor fixed by the commission shall be the maximum hours
16   of work and the standard conditions of labor for employees. The employment of any
17   employee for longer hours than those fixed by the order or under conditions of labor
18   prohibited by the order is unlawful."
19          85.    The IWC Wage Order 9-2001 defines the term "hours worked" as "the time
20   during which an employee is subject to the control of an employer, and includes all the time
21   the employee is suffered or permitted to work, whether or not required to do so."
22          86.    In California, overtime is computed based on the regular rate of pay. The
23   regular rate of pay includes all different types of remuneration, including hourly earnings,
24   salary, piecework earnings, commissions, and non-discretionary bonuses, and the value of
25   meals and lodging.
26          87.    Plaintiff and members of the Overtime Class regularly worked over eight
27   hours per day and 40 hours per week while employed by Defendants.              Plaintiff and

28   members of the Overtime Class did not receive all overtime compensation owed for all
                                                   23
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 29 of 54




 1   overtime hours worked over eight hours per day and/or 40 hours per week, and/or for
 2   every hour worked during the seventh day of work, at the applicable overtime rate during
 3   their employment with Defendants.
 4           88.   Defendants failed to pay Plaintiff and members of the Overtime Class at the
 5   proper overtime rate for all the time spent working and under the control of Defendants.
 6   For example, Plaintiff and members of the Overtime Class worked certain hours for which
 7   they were not paid, such as hours for pre-and post-production responsibilities, including
 8   time spent undergoing security checks and walking to their workstations, which took at
 9   least 15 to 20 minutes before 'and after shifts, as well as after clocking out for meal periods
10   and before clocking back in for meal periods. Defendants also Tailed to pay overtime
11   compensation for all overtime hours worked over eight hours per day and/or 40 hours per
12   week.
13           89.   Plaintiff and members of the Overtime Class suffered and continue to suffer
14   losses related to the use and enjoyment of compensation due and owing to them as a direct
15   result of Defendants' unlawful acts and Labor Code violations in an amount to be shown
16   according to proof at trial and within the jurisdictional limitations of this Court.
17           90.   Plaintiff seeks all available remedies for Defendants' violations including, but
18   not limited to any and all wages due, monies, interest, attorney's fees, and costs to the
19   extent permitted by law.
20
                                 THIRD CAUSE OF ACTION
21        FAILURE TO PROVIDE TIMELY AND/OR OFF-DUTY MEAL PERIODS
22   (Violation of Labor Code §§ 226.7, 512, and 1198 and the "Meal Periods" section of
                                   the IWC Wage Order 9)
23            (By Plaintiff and the Meal Period Class Against All Defendants)
24           91.   Plaintiff re-alleges and incorporates by reference the allegations contained in
25   the paragraphs above, as though fully set forth herein.
26           92.   Labor Code § 512(a) provides, in part, that employers, including Defendants,
27   "may not employ an employee for a work period of more than five hours per day without
28   providing an employee with a meal period of not less than 30 minutes" and "may not
                                             24
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 30 of 54




 1   employ an employee for a work period of more than 10 hours per day without providing the
 2   employee with a second meal period of not less than 30 minutes."
 3          93.    Labor Code § 226.7 requires that employers, including Defendants, provide
 4   their employees with meal periods as mandated by the applicable Wage Order of the

 5   Industrial Welfare Commission, and prohibits employers from requiring any employee "to

 6   work during any meal ... period mandated by an applicable order of the Industrial Welfare

 7   Commission." Labor Code S 226.7(c) states, "[i}f an employer fails to provide an employee

 8   a meal ... period in accordance with a state law... the employer shall pay the employee one
 9   additional hour of pay at the employee's regular rate of compensation for each workday

10   that the meal ... period is not provided."
11          94.    Labor Code § 1198 states that the "maximum hours of work and standard

12   conditions of labor fixed by the commission shall be the maximum hours of work and the
13   standard conditions of labor for employees. The employment of any employee for longer
14   hours than those fixed by the order or under conditions of labor prohibited by the order is
15   unlawful."
16          95.    The "Meal Periods" section of IWC Wage Order 9 states, inJo employer
17   shall employ any person for a work period of more than five (5) hours without a meal period

18   of not less than 30 minutes, except that when a work period of not more than six (6) hours

19   will complete the day's work the meal period may be waived by mutual consent of the

20   employer and the employee." It further states, "[amn employer may not employ an employee
21   for a work period of more than ten (10) hours per day without providing the employee with
22   a second meal period of not less than 30 minutes, except that if the total hours worked is no
23   more than 12 hours, the second meal period may be waived by mutual consent of employer
24   and employee only if the first meal period was not waived."
25          96.    The "Meal PeriodS" section of the applicable IWC Wage Order also states,
26   "[u]nless the employee is relieved of all duty during a 30-minute meal period, the meal
27   period shall be considered an`on duty' meal period and counted as time worked. An on
28   duty' meal period shall be permitted only when the nature of the work prevents an
                                                  25
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 31 of 54




1    employee from being relieved of all duty and when by written agreement between the
2    parties an on-the-job meal period is agreed to. The written agreement shall state that the

3    employee may, in writing, revoke the agreement at any time."

4           97.   The "Meal Periods" section of the applicable IWC Wage Order also states,

5         an employer fails to provide an employee a meal period in accordance with the

6    applicable provisions of this order, the employer shall pay the employee one (1) hour of pay

 7   at the employee's regular rate of compensation for each workday that the meal period is not

8    provided."

 9          98.   On information and belief, Plaintiff and members of the Meal Period Class

10   were subject to the same policies, practices, and procedures governing the provision and

11   scheduling of meal periods.

12          99.   On information and belief, Defendants have a pattern and practice of not

13   providing Plaintiff and members of the Meal Period Class with legally compliant 30-minute

14   off-duty meal periods during their shifts, even though they worked more than six (6) hours

15   during their workday.

16          100. Plaintiff and members of the Meal Period Class were unable to take

17   compliant meal periods because they were regularly required to perform pre- arid post-

18   production responsibilities, including, but not limited to: undergoing security checks,

19   walking through the facility, and undertaking tasks from supervisors. These pre- and post-

20   production line activities take approXimately 15 to 20 minutes, and must be completed

21   every time Plaintiff and, on information and belief, other similarly situated employees

22   begin or end their "compensable" duties for Defendants, including before and after shifts,

23   as well as after clocking out for nieal'periods and before clocking back in for meal periods.

24   Thus, as a result of Defendants' policies, Plaintiff's, and members of the Meal Period Class'

25   meal periods were regularly short, interrupted, and/or on duty.
26          101. Defendant further violated Labor Code § 512 by effectively requiring
27   Plaintiff and members of the Meal Period Class to take their meal periods on Defendants'
28   premises (and not allowing Plaintiff and members of the Meal Period Class to leave the
                                                 26
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 32 of 54




 1   premises during their meal periods). Through their security and timekeeping procedures
 2   describe above, Defendants unlawfully retained control of Plaintiff and members of the

 3   Meal Period Class during their meal periods, even though the nature of the work did not

 4   necessitate an on-duty meal period.

 5          102. Plaintiff and members of the Meal Period Class did not sign a valid on-duty

 6   meal period agreement at any point during their employment with Defendants.

 7          103. Plaintiff and members of the Meal Period Class typically worked more than

 8   six (6) hours per day and did not properly waive any of their meal periods.

 9          104. Therefore, as a result of Defendants' conduct, including the conduct alleged

10   herein, Defendants violated Labor Code §§ 226.7, 512, and 1198, as well as IWC Wage

11   Order 9-2001 when Defendants failed to provide Plaintiff and members of the Meal Period

12   Class a 30-minute, duty-free meal period before the commencement of their sixth hour of

13   work, and a second 30-minute, duty-free meal period before the commencement of their

14   eleventh hour of work.

15          105. Consequently, pursuant to Labor Code § 226.7(b) and the "Meal Periods"

16   section of the Wage Order, Defendants were required to pay P Plaintiff and members of the
17   Meal Period Class one additional hour of pay at their regular rate of compensation for each

18   day that Defendants did not provide Plaintiff and members of the Meal Period Class with a

19   30-minute, duty-free meal period before the commencement of their sixth hour of work or
20   a second 30-minute, duty-free meal period before the commencement of their eleventh

21   hour of work.

22          106. Despite this obligation, Defendants did not pay Plaintiff and members of the
23   Meal Period Class one additional hour of pay at each employee's applicable regular rate of
24   compensation for each day that Defendants did not provide Plaintiff and members of the
25   Meal Period Class with a 30-minute, duty-free meal period before the commencement of
26   their sixth hour of work or a second 30-minute, duty-free meal period before the
27   commencement of their eleventh hour of work.

28
                                                  27
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 33 of 54




 1          107. Instead, on information and belief, Defendants have a common policy and

 2   practice of failing to compensate Plaintiff and members of the Meal Period Class with an

 3   hour of pay at their applicable regular rate of pay for the times that Defendants did not

 4   provide Plaintiff and members of the Meal Period Class with a 30-minute, duty-free meal

 5   period before the commencement of their sixth hour of work or a second 30-minute, duty-

 6   free meal period before the commencement of their eleventh hour of work, as required by

 7   Labor Code § 226.7(b) and the IWC Wage Order.

 8          108. Thus, on information and belief, Defendants intentionally refused to perform

 9   its obligations to provide meal periods and further failed to compensate Plaintiff and

10   members of the Meal Period Class Class with all owed meal premium wages as set forth by

11   Labor Code § 226.7(b) and the IWC Wage Order.
12          109. Plaintiff and members of the Meal Period Class suffered and continue to
13   suffer losses related to Defendants' failure to pay an additional hour of pay for each day a
14   legally compliant meal period was not provided and the associated use and enjoyment of
15   compensation due and owing to them as a direct result of Defendants' Labor Code and

16   IWC Wage Order violations.
17          110. Plaintiff seeks all available remedies for Defendants' violations, including,

18   but not limited to, all wages due, monies, and interest to the extent permitted by law.

19
                               FOURTH CAUSE OF ACTION
20                        FAILURE TO PROVIDE REST PERIODS
21   (Violation of Labor Code §§ 226.7 and 1198 and the "Rest Periods" section of IWC
                                  Wage Order No. 9-2001)
22
               By Plaintiff and the Rest Period Class Against All Defendants
23         111. Plaintiff re-alleges and incorporates by reference the allegations contained in
24   the paragraphs above, as though fully set forth herein.
25         112. Labor Code § 226.7 requires employers, including Defendants, to provide to
26   their employees, including Plaintiff, paid rest periods as mandated by the IWC Wage
27   Orders.
28
                                                  28
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 34 of 54




 1           113.   Labor Code § 1198 states that the "maximum hours of work and standard
 2   conditions of labor fixed by the commission shall be the maximum hours of work and the
 3   standard conditions of labor for employees. The employment of any employee for longer
 4   hours than those fixed by the order or under conditions of labor prohibited by the order is
 5   unlawful."
 6           114. The "Rest Periods" section of IWC Wage Order No. 9 states, "[e]very
 7   employer shall authorize and permit employees to take rest periods, which insofar as
 8   practicable shall be in the middle of each work period. The authorized rest period time

 9   shall be based on the total hours worked daily at the rate of ten (10) minutes net rest time
10   per four (4) hours or major fraction thereof." It further states, laluthorized rest period
11   time shall be counted as hours worked for which there shall be no deduction from wages."
12   Furthermore, "[i]f an employer fails to provide an employee a rest period in accordance
13   with the applicable provisions of this order, the employer shall pay the employee one (1)
14   hour of pay at the employee's regular rate of compensation for each workday that the rest
15   period is not provided."
16           115. On information and belief, Plaintiff and members of the Rest Period Class are

17   and were subject to the same policies, practices, and procedures governing the provision
18   and scheduling of rest periods.
19           116. Plaintiff and members of the Rest Period Class were not authorized and
20   permitted to take compliant rest periods because Defendants required a mandatory
21   security check before leaving the building, and required them to perform job duties during a
22   required duty-free rest period. Furthermore, Plaintiff and, on information and belief, other
23   similarly situated employees were prevented from leaving the company premises at any
24   time during their shifts, including rest periods. Thus, as a result of Defendants' policies,
25   Plaintiff's and Rest Period Class Members' rest periods were regularly short and/or on
26   duty.
27           117. Labor Code § 226.7(c) states, "[i]f an employer fails to provide an employee a
28   ... rest ... period in accordance with a state law... the employer shall pay the employee one
                                                 29
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 35 of 54




1    additional hour of pay at the employee's regular rate of compensation for each workday
2    that the .... rest ... period is not provided."
3            118. Even though Plaintiff and members of the Rest Period Class were not
4    authorized and permitted to take off-duty rest periods, Defendants did not Plaintiff and
5    members of the Rest Period Class appropriate rest period premium wages for each day in
6    which Defendants did not authorize and permit Plaintiff and members of the Rest Period
 7   Class to take compliant rest periods, in violation of Labor Code § 226.7 and the applicable
8    IWC Wage Order.
 9           119. Defendants have a common policy, pattern, and practice of failing to
10   compensate Plaintiff and members of the Rest Period Class with an hour of pay at their
11   regular rate of pay for the times that Plaintiff and members of the Rest Period Class were
12   not authorized to take timely off-duty rest periods of at least 10 minutes for each four-hour
13   work period, or major fraction thereof.
14           120. Plaintiff and members of the Rest Period Class suffered and continue to
15   suffer losses related to Defendants' failure to pay an additional hour of pay for each day a
16   rest period was not provided and the associated use and enjoyment of compensation due
17   and owing to them as a direct result of Defendants' Labor Code and IWC Wage Order
18   violations.
19           121. Plaintiff seeks all available remedies for Defendants' violations including, but
20   not limited to any and all wages due, monies, and interest, to the extent permitted by law.
21
                                  FIFTH CAUSE OF ACTION
22         FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS
23        (Violation of Labor Code §§ 226, and 1198 and the "Records" section of the
                                 IWC Wage Order No. 9-2001)
24            By Plaintiff and the Wage Statement Class Against All Defendants
25           122. Plaintiff re-alleges and incorporates by reference the allegations contained in
26   the paragraphs above, as though fully set forth herein.
27           123. Labor Code § 226(a) requires that employers, including Defendants, furnish
28   their employees with each wage payment an accurate and itemized writing that shows gross
                                               30
                            CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 36 of 54




 1   wages earned, total hours worked, all deductions, net wages earned, the inclusive dates of
 2   the period for which the employee is paid, the name of the employee and the portion of his
3    or her social security number, the name and address of the legal entity that is the employer,
 4   and all applicable hourly rates in effect during the pay period and the corresponding
 5   number of hours worked at each hourly rate by the employee.
 6          124. Labor Code § 226(e), in part, permits employees suffering injury to collect
 7   the greater of all actual damages or the amount specified in Labor Code § 226 per violation.
8           125. Labor Code § 226 (e) (2) (B) states, in pertinent part, "an employee is deemed

 9   to suffer injury for purposes of this subdivision if the employer fails to provide accurate and
10   complete information as required by any one or more of items (1) to (9), inclusive, of
11   subdivision (a) and the employee cannot promptly and easily determine from the wage
12   statement alone one or more of the following: (i) The amount of the gross wages or net
13   wages paid to the employee during the pay period or any of the other information required
14   to be provided on the itemized wage statement pursuant to items (2) to (4), inclusive, (6),
15   and (9) of subdivision (a)."
16          126. Labor Code § 226(h) states, "An employee may also bring an action for
17   injunctive relief to ensure compliance with this section, and is entitled to an award of costs
18   and reasonable attorney's fees."
19          127. Defendants knowingly and intentionally failed to provide Plaintiff and
20   members of the Wage Statement Class with accurate itemized wage statements with each
21   wage payment as required by Labor Code § 226(a). Defendants knowingly and
22   intentionally failed to provide Plaintiff and members of the Wage Statement Class with
23   each wage payment an accurate wage statement showing, among other things, the total
24   regular and overtime hours worked during the pay period, the corresponding gross and net
25   wages earned, all applicable hourly rates and the corresponding number of hours worked at
26   each hourly rate.
27          128. Defendants' failure to provide accurate wage statements deprived Plaintiff
28   and members of the Wage Statement Class of the ability to promptly and easily understand
                                                  31
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 37 of 54




 1   and question the calculation and rate of pay and hours used to calculate the wages paid by
 2   Defendants. Plaintiff and members of the Wage Statement Class, therefore, had no way to
 3   dispute any error in the payment or calculation of their wages, all of which resulted in an
 4   unjustified economic enrichment to Defendants, and Plaintiff and members of the Wage

 5   Statement Class suffered actual damages as a result.

 6          129. Defendants' failure to provide accurate itemized wage statements constitutes

 7   an injury as defined under Labor Code § 22 6 (e)(2) (B). Therefore, Plaintiff and members of

 8   the Wage Statement Class have suffered an injury for purposes of Labor Code S 226 and

 9   are entitled to recover the greater of all actual damages or the amount specified in § 226

10   per violation.

11          130. Plaintiff and members of the Wage Statement Class suffered and continue to

12   suffer injuries, losses and actual damages as a direct result of Defendants' Labor Code

13   violations, including lost interest on such wages, and expenses and attorney's fees in
14   seeking to compel Defendants to fully perform its obligations, in an amount to be shown
15   according to proof at trial.

16          131. Plaintiff seeks to recover all available remedies including, but not limited to

17   damages, penalties, attorney's fees, costs, and injunctive relief to the fullest extent

18   permitted by law.
                                       SIXTH CAUSE OF ACTION
19
                      FAILURE TO PAY ALL WAGES WITHIN A TIMELY MANNER
20                                       [Cal. Labor Code § 204]
21                     On behalf of Plaintiff and the Class Against All Defendants

22          132. Plaintiff incorporates by this reference, as though fully set forth herein, the

23   preceding paragraphs of this Complaint.

24          133. California Labor Code § 200 provides that "'wages' include all amounts for

25   labor performed by employees of every description, whether the amount is fixed or

26   ascertained by the standard of time, task, pieces, commission basis, or other method of

27   calculation."

28
                                                32
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 38 of 54




 1          134. California Labor Code § 204 states that all wages earned by any person in
 2   any employment are payable twice during the calendar month, and must be paid not more
 3   than seven days following the close of the period when the wages were earned.
 4          135. Defendants, as a matter of established company policy and procedure, in the
 5   State of California, scheduled, required, suffered, and/or permitted Plaintiff and other
 6   members of the Class, to work during payperiods, and not compensate them for their work
 7   within seven days of the close of payroll.

 8          136. In addition, Defendants, as a matter of established company policy and

 9   procedure in the State of California, scheduled, required, suffered and/or permitted

10   Plaintiff and the members of the Class to work without compensation for pre and post shift

11   activities including security checks, and failed to pay Plaintiff and the members of the
12   Class, for their hours worked, and rest period premiums within seven days of the close of

13   payroll, as required by law.
14          137. Defendants, as a matter of established company policy and procedure in the
15   State of California, falsely deny they owe Plaintiff and the other members of the Class these
16   wages, with the intent of securing for itself a discount upon its indebtedness and/or to
17   annoy, harass, oppress, hinder, delay, and/or defraud Plaintiff and the Class Members.
18          138. Defendants' pattern, practice and uniform administration of its corporate

19   policy of illegally denying employees compensation, as described herein, is unlawful and

20   entitles Plaintiff and members of the Class, to recover, pursuant to California Labor Code §

21   218, the unpaid balance of the compensation owed to them in a civil action.
22          139. Pursuant to California Labor Code § 218.6 and to Cal. Civ. Code §§ 3287 (b)

23   and 3289, Plaintiff and members of the Class, seek to recover pre-judgment interest on all
24   amounts recovered herein.
25          140. Pursuant to California Labor Code § 218.5, Plaintiff and members of the
26   Class, request that the Court award them reasonable attorneys' fees and the costs incurred
27   by them in this action, as well as any statutory penalties Defendants may owe under the
28   California Labor Code and/or any other statute.
                                                  33
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 39 of 54




1                               SEVENTH CAUSE OF ACTION
2                              UNFAIR BUSINESS PRACTICES
                       [Business And Professions Code § 17200, et seq.]
3                      By Plaintiff and the Class Against All. Defendants
4           141. Plaintiff re-alleges and incorporates by reference each and every allegation
 5   set forth in the preceding paragraphs.
6           142. Section 17200 of the California Business & Professions Code prohibits any
 7   unlawful, unfair, or fraudulent business practices. Business & Professions Code S 17204
8    allows "any person who has suffered injury in fact and has lost money or property" to
 9   prosecute a civil action for violation of the UCL. Such a person may bring such an action on
10   behalf of himself and others similarly situated who are affected by the unlawful, unfair, or
11   fraudulent business practice.
12          143. Under section 17208 of the California Business and Professions Code, the
13   statute of limitations for a claim under Section 17200 is four years.
14          144. Section 90.5(a) of the Labor Code states that it is the public policy of
15   California to enforce vigorously minimum labor standards in order to ensure employees are
16   not required to work under substandard and unlawful conditions, and to protect employers
17   who comply with the law from those who attempt to gain competitive advantage at the
18   expense of their workers by failing to comply with minimum labor standards.
19          145. As a direct and proximate result of Defendants' unlawful business practices,
20   Plaintiff and the Class Members have suffered economic injuries. Defendants have profited
21   from its unlawful, unfair, and/or fraudulent acts and practices.
22          146. Plaintiff and similarly situated Class Members are entitled to monetary relief
23   pursuant to Business & Professions Code §§ 17203 and 17208 for all unpaid wages,
24   overtime compensation, meal period premiums, and rest period premiums, due and
25   interest thereon, from at least four years prior to the filing of this complaint through to the
26   date of such restitution, at rates specified by law.     Defendants should be required to
27   disgorge all the profits and gains it has reaped and restore such profits and gains to Plaintiff
28   and Class Members, from whom they were unlawfully taken.
                                             34
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 40 of 54




 1          147. Through its actions alleged herein, Defendants have engaged in unfair
 2   competition within the meaning of section 17200 of the California Business & Professions
 3   Code, because Defendants' conduct, as herein alleged has damaged Plaintiff and the Class
 4   Members by wrongfully denying them wages due for time spent in security checks, walking

 5   to their workstations, including overtime compensation, and wrongfully denying them

 6   missed meal period and rest period premiums for on-duty meal periods and rest periods,
 7   and therefore was substantially injurious to Plaintiff and the Class Members.

 8          148. Defendants engaged in unfair competition in violation of sections 17200 et
 9   seq. of the California Business & Professions Code by violating Sections 1194 and 226.2 of

10   the California Labor Code, and Section 12 of the IWC Wage Order No. 9.

11          149. Defendants' course of conduct, act and practice in violation of the California
12   laws mentioned above constitute independent violations of sections 17200 et seq. of the

13   California Business and Professions Code.
14          150. Plaintiff and similarly situated Class Members are entitled to enforce all
15   applicable penalty provisions of the Labor Code pursuant to Business & Professions Code SS

16   17202.
17          151. Plaintiff has assumed the responsibility of enforcement of the laws and public

18   policies specified herein by suing on behalf of themselves and other similarly situated Class
19   Members previously or presently employed by Defendants in California. Plaintiff's success
20   in this action will enforce important rights affecting the public interest. Plaintiff will incur a
21   financial burden in pursuing this action in the public interest. Therefore, an award of
22   reasonable attorneys' fees to Plaintiff is appropriate pursuant to Code of Civil Procedure
23   §1021.5, and Labor Code S 1194.
24
                                 EIGHTH CAUSE OF ACTION
25        VIOLATIONS OF THE PRIVATE ATTORNEY GENERALS ACT OF 2004
26                                [Labor Code SS 2698, et seq.]
          On Behalf of Plaintiff and the aggrieved employees against Defendant VF
27
                                         Outdoor, LLC
28
                                                   35
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 41 of 54




 1          152.   Plaintiff, on behalf of himself and all aggrieved employees, realleges and
 2   incorporates by reference all previous paragraphs.

 3          153. Based on the above allegations incorporated by reference, Defendants have

 4   violated Labor Code §§ 201, 202, 203, 204, 210, 226, 226.7, 512, 510, 1194, 1194.2,

 5   1197, 1197.1, 1198,4 1199 as well as IWC Wage Order No. 9-2001.

 6          154. Under Labor Code §§ 2699(f)(2) and 2699.5, for each such violation,

 7   Plaintiff and all other aggrieved employees are entitled to penalties in an amount to be

 8   shown at the time of trial subject to the following formula:

 9          $100 for the initial violation per employee per pay period; and

10          $200 for each subsequent violation per employee per pay period.

11   These penalties shall be allocated seventy-five percent (75%) to the Labor and Workforce

12   Development Agency (LWDA) and twenty-five percent (25%) to the affected employees.

13   These penalties may be stacked separately for each of Defendants violations of the

14   California Labor Code. See e.g. Hernandez v. Towne Park, Ltd., No. CV 12-02972 MMM

15   (JCGx) 2012 U.S.Dist. LEXIS 86975, at *59, fn. 77 (C.D.Cal. June 22, 2012) (holding that

16   although the plaintiff did not seek stacked PAGA penalties, that "PAGA penalties can be

17   `stacked,' i.e., multiple PAGA penalties can be assessed for the same pay period for

18   different Labor Code violations."); See Lopez v. Friant & Assocs., LLC, No. A148849, 2017

19   Cal. App. LEXIS 839, at *1 (Ct. App. Sep. 26, 2017) ("hold[ing} a plaintiff seeking civil

20   penalties under PAGA for a violation of Labor Code section 226(a) does not have to satisfy

21   the 'injury' and 'knowing and intentional' requirements of section 226(e)(1) and

22   acknowledging that a Plaintiff could recover separately under PAGA for violations of Labor

23   Code §§ 226(a) and 226(e)); accord Schiller v. David's Bridal, Inc., No. 1:10-cv-00616 AWI
24   SKO) 2010 U.S. Dist. LEXIS 81128, at *17 (E.D. Cal. July 14, 2010); Pulera v. F & B, Inc.,

25   No. 2:08-cv-00275-MCE-DAD, 2008 U.S. Dist. LEXIS 72659, 2008 WL 3863489, at * 2-

26
27
             4 All alleged violations of IWC Wage Orders 9-2001 are also deemed to be alleged
28   violations of Labor Code § § 1197 and 1198.
                                                   36
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 42 of 54




 1   3 (E.D. Cal. Aug. 19, 2008); Smith v. Brinker Intern, Inc., No. C 10-0213 VRW, 2010 U.S.
 2   Dist. LEXIS 54110, 2010 WL 1838726, at * 2-6 (N.D. Cal. May 5, 2010).
 3          155. In addition, to the extent permitted by law, Plaintiff failed to provide Plaintiff
 4   and all aggrieved employees with accurate itemized wage statements in compliance with
 5   Labor Code § 226(a). Plaintiff seeks separate PAGA penalties for Defendants' violations of
 6   Labor Code §§ 226(a) and 226(e). Lopez v. Friant er Assocs., LLC, 15 Cal.App.5th 773, 788
 7   (2017); Bell v. Home Depot U.S.A. (E.D. Cal. Dec. 11, 2017) No. 2:12-cv-02499 JAM-CKD,
 8   2017 U.S. Dist. LEXIS 204493, at *5 [finding after Friant that "[t]o the extent the Court's

 9   Order [granting summary judgment to Home Depot] was ambiguous, the Court now

10   clarifies that it granted summary judgment on Plaintiffs' derivative claim for [PAGA]
11   penalties under section 226(e)...the Court's Order should not be read to grant summary

12   judgment on Plaintiffs' claim for PAGA penalties based on violation of section 226(a)."]).
13   For violations of Labor Code § 226(a), Plaintiff seeks the default penalty provided by Labor
14   Code § 226.3. Labor Code § 226.3 provides that "[a]ny employer who violates subdivision
15   (a) of Section 226 shall be subject to a civil penalty in the amount of two hundred fifty
16   dollars ($250) per employee per violation in an initial violation and one thousand dollars
17   ($1,000) per employee for each violation in a subsequent citation, for which the employer
18   fails to provide the employee a wage deduction statement or fails to keep the required in
19   subdivision (a) of Section 226." Accordingly, through PAGA and to the extent permitted by
20   law Plaintiff and the aggrieved employees are entitled to recover penalties for violations of
21   Labor Code § 226.3 and seeks default PAGA penalties for each of Defendants' numerous
22   violations of Labor Code § 226(e).
23          156. Pursuant to Labor Code § 2699.3 (a), on June 20, 2019, Plaintiff gave
24   written notice by certified mail to Defendant, and to the LWDA of her claims for violations
25   of Labor Code §§ 201, 202, 203, 204, 210, 226, 226.7, 512, 510, 1194, 1194.2, 1197,
26   1197.1, 1198, 1199 as well as IWC Wage Order No. 9-2001, and theories supporting these
27   claims as alleged herein. As of the date of this Complaint, the LWDA has not responded to
28   Plaintiff's PAGA letter. Accordingly, Plaintiff has fulfilled all administrative prerequisites
                                                 37
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 43 of 54




 1   to the filing and pursuit of her PAGA claims on herself and all other current and former
 2   Aggrieved Employees of Defendant.
 3          157. As a result of the acts alleged above, Plaintiff seeks penalties under Labor
 4   Code § 2699, et seq. because of Defendants' violation of Labor Code §§ 201, 202, 203,
 5   204, 210, 226, 226.7, 512, 510, 1194, 1194.2, 1197, 1197.1, 1198, 1199 as well as IWC

 6   Wage Order No. 9-2001.

 7                                        JURY DEMAND
 8          158. Plaintiff hereby demands trial by jury of her and the Class' claims against

 9   Defendants.

10                                    PRAYER FOR RELIEF

11          Wherefore, Plaintiff, on behalf of himself and the members of the Class, pray for
12   judgment against Defendants as follows:

13          1.     An Order than this action may proceed and be maintained as a class action;
14          2.     On the First Cause of Action:
15                 a.    A declaratory judgment that Defendants violated sections 1194,
16   1194.2 of the California Labor Code by failing to pay Plaintiff and other members of the
17   Unpaid Time Class for all hours worked;
18                 b.    An award to Plaintiff and the other members of the Unpaid Time Class
19   in the amount of their unpaid wages owed to them for pre-shift and post-shift activities,

20   including security checks and walking to their workstations, plus interest; and/or liquidated
21   damages;
22                 c.    An award to Plaintiff and the Class Members of their attorneys' fees
23   and costs of suit to the extent permitted by law, including, but not limited to, section 1194
24   of the California Labor Code and section 1021.5 of the California Code of Civil Procedure;
25          3.     On the Second Cause of Action:
26                 a.    A declaratory judgment that Defendants violated sections 510, 1194,
27   1194.2 of the California Labor Code by failing to pay Plaintiff and other members of the
28   Overtime Class for all compensation for all hours worked in excess of eight hours in a day or
                                                   38
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 44 of 54




 1   forty hours in a workweek at the proper overtime rate;
 2                 b.      An award to Plaintiff and the other members of the Overtime Class in
 3   the amount of their unpaid overtime compensation owed to them plus interest; and/or
 4   liquidated damages;

 5                 c.      An award to Plaintiff and the Overtime Class Members of their
 6   attorneys' fees and costs of suit to the extent permitted by law, including, but not limited to,

 7   section 1194 of the California Labor Code and section 1021.5 of the California Code of

 8   Civil Procedure;

 9          4.     On the Third Cause of Action:
10                 a.      A declaratory judgment that Defendants violated California Labor
11   Code §§ 226.7 512, and Section 11 of IWC Wage Order No. 9-2001;
12                b.       Pursuant to Cal. Labor Code § 226.7, an award to Plaintiff and the
13   Meal Period Class Members for an hour of pay for each day that an off-duty meal period
14   was not provided during the Class Period;
15          5.    On the Fourth Cause of Action:
16                c.       A declaratory judgment that Defendants violated California Labor
17   Code § 226.7, and Section 12 of IWC Wage Order No. 9-2001;

18                d.       Pursuant to Cal. Labor Code § 226.7, an award to Plaintiff and the
19   Rest Period Class for an hour of pay for each day that a paid off-duty rest period was not
20   provided during the Class Period;
21          6.    On the Fifth Cause of Action:
22                a.     A declaratory judgment that Defendants violated California Labor
23   Code § 226 and 226.3 by issuing inaccurate and/or incomplete wage statements;
24                b.     An award to Plaintiff and Wage Statement Class Members of $50 for
25   each initial pay period in which a violation of Section 226 occurred and $100 for each
26   subsequent pay period in which a violation of Section 226 occurred, not to exceed $4,000
27   for each member of the Class, as well as an award of costs and reasonable attorney's fees,
28   pursuant to Labor Code § 226(e).
                                                   39
                         CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 45 of 54




 1              6.   On the Sixth Cause of Action:
 2                   a.    A declaratory judgment that Defendants violated California Labor
 3   Code § 204 by paying Plaintiff, and the Class less than what was owed more than seven
 4   days after the close of payroll.
 5                   b.     For compensatory damages, including lost wages, bonuses, and other
 6   losses, according to proof,
 7                   c.    For general damages, according to proof;
 8                   d.    For an award of interest, including prejudgment interest at the legal

 9   rate;

10                   e.    For statutory damages, including reasonable attorneys' fees and costs
11   of suit.

12              8.   On the Seventh Cause of Action:
13                   a.    That the Court find and declare that Defendants have violated the
14   UCL and committed unfair and unlawful business practices by failing to pay Plaintiff and
15   Class Members on a for all hours worked, failing to pay overtime compensation for hours
16   worked in excess of eight in a day or forty hours in a workweek, and by failing to pay missed
17   meal break premiums and rest break premiums;

18                   b.    Restitution, including, but not limited to, the relief permitted by
19   sections 510, 1194, 226.7 of the California Labor Code (i.e., pay as specified for security

20   checks, work in excess of eight hours in a day and forty hours in a workweek and rest period
21   premiums, to Plaintiff and the members of the Class during the Class Period);
22              9.   On the Ninth Cause of Action:
23                   a.    For penalties and other relief allowable under Labor Code § 2699, et
24   seq. for Plaintiff and all aggrieved employees because of Defendants' violation of Labor
25   Code §§ 201, 202, 203, 204, 210, 226, 226.3, 226.7, 510, 512, 1194, 1197, 1198, and
26   1199, as well as MC Wage Order 9-2001;
27                   b.    A civil penalty against Defendants in the amount of $100 for the
28   initial violation and $200 for each subsequent violation as specified in section 2699 (0 (2) of
                                                     40
                          CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 46 of 54




 1   the California Labor Code for Plaintiff and all aggrieved employees for each and every pay
 2   period during that occurred between June 13, 2018 through trial;
 3                    c.   A civil penalty against Defendants, pursuant to Labor Code § 1197.1
 4   for the initial violation that is intentionally committed, in the amount of one hundred
 5   dollars ($100) for each underpaid employee for each pay period for which the employee is
 6   underpaid and for each subsequent violation, two hundred fifty dollars ($200) for each
 7   underpaid employee for each pay period for which the employee is underpaid regardless of
 8   whether the initial violation was intentionally committed, for Plaintiff and all aggrieved
 9   employees for each and every payperiod during that occurred between June 20, 2018
10   through trial;
11                    d.   A civil penalty against Defendants pursuant to Labor Code § 210 for
12   the initial violation that is committed, in the amount of one hundred dollars ($100) for each
13   underpaid employee for each pay period for which the employee is underpaid and for each
14   subsequent violation, two hundred dollars ($250) for each underpaid employee for each
15   pay period for which the employee is underpaid, for Plaintiff and all aggrieved employees
16   for each and every payperiod during that occurred between June 13, 2018 and the date of
17   judgment and/or approval of settlement;
18                    e.   A civil penalty against Defendants pursuant to Labor Code § 226.3 for

19   the initial violation that is committed, in the amount of two hundred fifty dollars ($250) for
20   the initial each inaccurate wage statement provided to Plaintiff and the Aggrieved
21   Employees and for each subsequent violation, one thousand dollars ($1000) for each
22   underpaid employee for each pay period for which the employee is provided an incomplete
23   or inaccurate wage statement, for Plaintiff and all aggrieved employees for each and every
24   pay period during that occurred between June 13, 2018 and the date of judgment and/or
25   approval of settlement;
26                    f.   An award of reasonable attorney's fees against Defendants as
27   specified in Labor Code § 2699(g)(1), for all the work performed by the undersigned
28   counsel in connection with the PAGA claims;
                                                 41
                           CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 47 of 54




 1                g.     An award of all costs incurred by the undersigned counsel for Plaintiff
 2   in connection with Plaintiff's and the aggrieved employees' claims against Defendants as
 3   provided for in Labor Code SS 2699(0(1);
 4        10.     Such other and further relief as this Court may deem proper and just.
 5

 6   Dated: August 26, 2019             Respectfully,

 7
                                        POTTER HANDY LLP.
 8

 9

10
                                  By:   James M. Treglio
11
                                        Counsel for Plaintiff, the Aggrieved Employees
12                                      and the Class
13

14

15

16

17

18
19

20
21

22

23
24

25
26
27
28
                                                42
                        CLASS AND REPRESENTATIVE ACTION COMPLAINT
Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 48 of 54




                           Exhibit B
       Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 49 of 54



                                                                                                                                                       SUM-100
                       Amended SUMMONS                                                                                    FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA corm)
                       (C!TACION JUDICIAL)
NOTICE TO DEFENDANT:
(AV/SO AL DEMANDADO):                                                                                                           DOBSED
 VF OUTDOOR, LLC., a California limited liability company, and                                                                  FILEDor.1111:y
 DOES 1 to 50, inclusive,
YOU ARE BEING SUED BY PLAINTIFF:
(LO EST, DEMANDANDO EL DEMANDANTE):                                                                                           SE? 2 Q,
 BRIANA VALENCIA, an individual, on behalf of all persons similarly                                                            t'HF
 situated on behalf of the State of California (See Attachment)
  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS alter this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (wwwcourtinfo.cagoviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. It you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for tree legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (wvAylawhelpcalitornia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ce.goviselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The courts lien must be paid before the court will dismiss the case.
 /44 WSW Lo hen demanded°. Si no responde dentro de 30 dies, la code puede decidir en so contra sin escuchar su version. Lea la infoimacian a
 continuaciOn.
     Tiene 30 DIAS DE CALENDAR10 despues de que le entreguen eSta citadel, y papeles legates pare presenter una respuesta pot escrito en este
 come y hater que se entregue una copie al demandante. Una carte o una !tentacle !Meilen/0a no Jo prolegen, Su respuesta poi escrilo Ilene quo ester
 en formate legal correct° si doses que procesen su case en la code. Es posible que hays un forrnulario quo usted pueda user pars su respuesta
 Puede encontrar estos formularies de la code y mss information en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
 biblioleca de !eyes de su condado o en la code que le quede aids cerca. Si no puede pager la coots de presentecion, pida al secretano de le aerie
 que le de on fonnulario de exencidn de page de cuotes. Si no presenta su respuesta a ttempo, puede perder el caso per incumplimiento y la come le
 padre guitar su suelclo, diner° y bienes sin Ines adverlencia.
    Hay otros requisitos legates. Es recomendable que theme a un abogado inmediatamente Si no conoco a an abogado, puede flamer a un senacio de
 rennsidn a abogados. Sino puede pager a un shooed°, es posible que curnpla con los requisitos pars obtenet servicios legales gratuitos de on
 programs de servimos legates sin fines de lucre. Puede encontrar estos gropes sin fines de lucre en el sitio web de California Legal Services,
 (www.lawhelpcatifornia.org). en el Centro de Ayude de las Codes de California, (www.sucorte.ca.gov) o ponienclose en (=tact° con /a code o el
 colegio de abogedos locales. AVISD Por ley, la code Hone derecho a rectemer las cuoles y los costos exentos per imponer un gravamen sobre
 cuslquier recuperactOn de $10,000 d tabs de vator rocibida mediante un acuerdo o one concesiOn do arbitraje en on caso de derecho civil. Tiene que
 pager el gravamen de la carte antes de quo la code pueda desechar el case.
The name and address of the court is:                                                                    CASE riLIMSES•
                                                                                                         (NOmerotlei Caso):
(El nombre y direccidn de Is carte es):       Rene C. Davidson Courthouse
                                                                                                                              HG19032747
 1225 Fallon Street
Oakland, CA 94612
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direccion y el mimero de telefono del abogado del demandante, o del demandante que no Ilene abogaclo, es):
POTTER HANDY LLP, 8033 Linda Vista Road, Suite 200, San Dieg ,                                                9211 1, (858) 375-785
DATE:                                                                Clerk, by               GA                    A5111,                  deputy
(Fecha)                           SEP 2i 2019                        (Secretario)                                                                       (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para pruoba de en)rega de este citatien use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 150511
                                  1.      as an individual defendant.
                                  2. I    as the person sued under the fictitious name of (specify):


                                      3.        on behalf of {specify)

                                           under: [Tri   CCP 416.10 (corporation)                                  CCP 416.60 (minor)
                                                 L       CCP 416.20 (defunct corporation)                          CCP 416.70 (conservetee)
                                                         CCP 416.40 (association or partnership)          r        CCP 416.90 (authorized person)
                                                 L...J other (specify):
                                      4. 1-1    by personal delivery on (dale):
                                                                                                                                                           Paco 1 of
Farm ACopreci IC MEndatory Use
  Judicial Council of Carilomin                                       SUMMONS                                                   Coda of Civil Purtwlury, §§ 412.20, 465
 SUM-los pay. Jury 1. 20001                                                                                                                       www.courtirdo.covov
      Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 50 of 54




                                                                                                                             SUM-200(A)
                                                                                               CASE NUMOE.R.
   SHORT TITLE:
    Valencia vs. VF Outdoor, LLC, et al.                                                                       HG 19032747

                                                           INSTRUCTIONS FOR USE
  ▪ This form may be used as an attachment to any summons if space does not permit the listing of alt parties on the summons.
  -I> If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
      Attachment form is attached."

   List additional parties (Check only one box. Use a separate page for each type of party.):

      71     Plaintiff             Defendant   C1 Cross-Complainant       L     Cross-Defendant

   as a private attorney general, and on behalf of all aggrieved employees,




                                                                                                                   Page     1     of       1
                                                                                                                                       Paps 1 of
 Fora A6opM1 for Mandatory Use
   Judicial Council of CaGlorrYu           . ADDITIONAL PARTIES ATTACHMENT
SUM-200(A)1Rev. January 1. 2007}                   Attachment to Summons
          Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 51 of 54
                                                                                 4       I   4.




                                                                                                                                                                    CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY Alamo, Stair) Bar numbor.. and addross):                                                    FOR COURT USE ONLY
— Mark D. Potter SBN 166317): James M. Treglio (SBN 228077)
  POTTER HANDY, UP                                                                                              ENDORSED
  P.O. Box 262490                                                                                                  FILED
                                                                                                          A ' JVIV1F.nA col 11"" °'
  San Diego, CA 92196-2490
                   (858) 375-7385
            TELEPHONE NO.:                  FAX NO.: (888) 422-5191
                   tIlaintiff, BRIANA VALENCIA
 ATTORNEY FOR (Name):
                                                                                                                   AUG 2 7             2019

                                                                                                                                                          ougl•
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ALAMEDA
          STREET ADDRESS:                                                                                    °I'    1 ri    ,fur     f.:,,....,...Ls.. 1...
                                                                                                   CI—Eki
          MAIUNG ADDRESS:     1225 Fallon Street
         CITY AND ZIP CODE:   Oakland, California 94612                                            13Y
             BRANCH NAME:     Rene C. Davidson Courthouse
  CASE NAME:
  Valencia vs. VF Outdoor, LLC, et al.
     CIVIL CASE COVER SHEET
1 1 I Unlimited
      (Amount
                           Limited
                           (Amount              I
                                                     Complex Case Designation
                                                       Counter             Joinder
                                                                                             JUDGE.
                                                                                                             CASE NUM

                                                                                                                           fru 19 0 3 2 7 4 7
                                                                                                                             :....




                                                Filed with first appearance by defendant




                                                                                                                                                                                  xod AO Pelid
      demanded             demanded is
      exceeds $25,000)     $25,000 or less)         (Cal. Rules of Court, rule 3.402)         Ilii; 19                                032747
                              Items 1-6 be ow must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
    Auto Tort                                  Contract                               Provisionally Complex Civil Litigation
                                                                                                      (Cal. Rules of Court, rules 3.400-3.403)
     I 1       Auto (22)                                        Breach of contract/warranty (06)
               Uninsured motorist (46)                          Rule 3.740 collections (09)                  Antitrust/Trade regulation (03)
     Other PI/PD1WD (Personal Injury/Property            [ I    Other collections (09)                       Construction defect (10)
     Damage/Wrongful Death) Tort                                Insurance coverage (18)                      Mass tort (40)
           Asbestos (04)                                        Other contract (37)                   I 1 Securities litigation (28)
           Product liability (24)                         Real Property                                      Environmental/Toxic tort (30)
     I l   Medical malpractice (45)                             Eminent domain/Inverse                       Insurance coverage claims arising from the
              Other PI/PD/WD (23)                               condemnation (14)                            above listed provisionally complex case
                                                                Wrongful eviction (33)                       types (41)
         Non-FWD/WEI (Other) Tort
                                                                Other real property (26)              Enforcement of Judgment
              Business tort/unfair business practice (07)
              Civil rights (08)                           Unlawful Detainer                          El     Enforcement of judgment (20)

     I I      Defamation (13)                                   Commercial (31)                       Miscellaneous Civil Complaint
              Fraud (16)                                        Residential (32)                             RICO (27)
              Intellectual property (19)                       Drugs (38)                                    Other complaint (not specified above) (42)
              Professional negligence (25)               Judicial Review                              Miscellaneous Civil Petition
              Other non-PI/PD/WD tort (35)                     Asset forfeiture (05)                         Partnership and corporate governance (21)
         Employment                                      [ 1   Petition re: arbitration award (11)           Other petition (not specified above) (43)
              Wrongful termination (36)                         Writ of mandate (02)
               Other employment (15)                            Other judicial review (39)
2. This case         is           Is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.       Large number of separately represented parties        d.      Large number of witnesses
   b.       Extensive motion practice raising difficult or novel  e.      Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
   C. ✓     Substantial amount of documentary evidence            f.      Substantial postjudgment judicial supervision

3.       Remedies sought (check all that apply): al I monetary b.              nonmonetary; declaratory or injunctive relief                                  c. ✓ punitive
4.       Number of causes of action (specify): 8
5.       This case     I is           is not a class action suit.
6.       If there are any known related cases, file and serve a notice of related case. (You may use form       015.)

Date: August 26, 2019
James M. Treglio
                                  (TYPE OR PRINT NAME)                                               4,916NATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                           NOTICE
     •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
         under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to tile may result
         in sanctions.
     •   File this cover sheet in addition to any cover sheet required by local court rule.
     •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
         other parties to the action or proceeding.
     •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlx.501 .12
Form Adopted for Mandatory Uso                                                                                     Cal. Rules of Gaud, rules 2.30, 3.220, 3,400-3.403, 3.740:
  Judicial Celina of California
                                                          CIVIL CASE COVER SHEET                                           Cal. Standards of Judicial Administration, std. 3.10
   CM-010 fRev. July 1, 2007)                                                                                                                           wonv.courtInlo.c.a.goo
               Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 52 of 54
                                                                         e



                                                                                                                                     CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2,30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                          Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property            Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                        Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                        Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                            or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                    Contract/Warranty Breach-Seller                 Securities Litigation (28)
   .      arbitration, check this item                      Plaintiff (not fraud or negligence)        Environmental/Toxic 'tort (30)
          instead of Auto)                             Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                            Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                        Other Breach of Contract/Warranty                    case type listed above) (41)
Tort                                               Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                     book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                     Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
                                                       Other Promissory Note/Collections                          County)
          Asbestos Personal Injury/
                                                            Case                                           Confession of Judgment (non-
                Wrongful Death
                                                   Insurance Coverage (not provisionally                          domestic relations)
     Product Liability (not asbestos or
          toxic/environmental) (24)                     complex) (18)                                      Sister State Judgment
     Medical Malpractice (45)                          Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                         Other Coverage                                           (not unpaid taxes)
                Physicians & Surgeons              Other Contract (37)                                     Petition/Certification of Entry of
          Other Professional Health Care               Contractual Fraud                                       Judgment on Unpaid Taxes
                Malpractice                            Other Contract Dispute                              Other Enforcement of Judgment
                                               Real Property                                                      Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip          Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                and fall)                              Condemnation (14)                               RICO (27)
          Intentional Bodily lnjury/PDAND         Wrongful Eviction (33)                               Other Complaint (not specified
                                                                                                           above) (42)
                (e.g., assault, vandalism)        Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                        Declaratory Relief Only
                                                       Writ of Possession of Real Property                 Injunctive Relief Only (non-
                Emotional Distress                     Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                      Quiet Title
                Emotional Distress                                                                         Mechanics Lien
                                                       Other Real Property (not eminent
          Other PI/PD/WD                                                                                   Other Commercial Complaint
                                                       domain, landlord/tenant, or
                                                                                                                  Case (non-tort.non-complex)
Non.PI/PD/IND (Other) Tort                             foreclosure)                                        Other Civil Complaint
     Business Tort/Unfair Business             Unlawful Detainer                                                 (non-tort/non-complex)
         Practice (07)                            Commercial (31)
                                                                                                   Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,          Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                 Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                             drugs, check this item: otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                 report as Commercial or Residential)                above) (43)
           (13)                                Judicial Review                                             Civil Harassment
     Fraud (16)                                   Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property (19)                   Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                 Writ of Mandate (02)                                           Abuse
         Legal Malpractice                             Writ-Administrative Mandamus                        Election Contest
         Other Professional Malpractice                Writ-Mandamus on Limited Court                      Petition for Name Change
              (not medical or legal)                      Case Matter                                      Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                     Writ-Other Limited Court Case                             Claim
Employment                                                Review                                           Other Civil Petition
    Wrongful Termination (36)                     Other Judicial Review (39)
     Other Employment (15)                             Review of Health Officer Order
                                                       Notice of Appeal-Labor
                                                          Commissioner Appeals
CM11-010 [Rev. July 1, 2007]                                                                                                          Page 2 of 2
                                                   CIVIL CASE COVER SHEET
              Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 53 of 54



                                                                                                                                        MC-040
   ATTORNEY OR PARTY WTHOUT ATTORNEY (Name, State Bar number, and address):                               FOR COURT USE ONLY
     Mark D. Potter SBN 166317); James M. Treglio (SBN 228077)
    POTTER HANDY, LLP
     8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
            TELEPHONE NO.: (858) 375-7385             FAX NO. (Optional):

   E-MAIL ADDRESS (Optional): JimT@PotterHandy.corn

      ATTORNEY FOR (Name): Plaintiff, BRIANA VALENCIA

  SUPERIOR COURT OF CALIFORNIA, COUNTY OF ALAMEDA
       STREET ADDRESS: 1225 Fallon Street
       MAILING ADDRESS: 1225 Fallon Street
      CITY AND ZIP CODE: Oakland, CA 94612
          BRANCH NAME. Rene C. Davidson Courthouse

                                                                                           CASE NUMBER:
          PLAINTIFF/PETITIONER: BRIANA VALENCIA                                                            HG19032747
 DEFENDANT/RESPONDENT: VF OUTDOOR, LLC, et al.                                            JUDICIAL OFFICER:



                                                                                           DEPT.:
                                  NOTICE OF CHANGE OF ADDRESS OR OTHER
                                             CONTACT INFORMATION

 1. Please take notice that, as of (date).'
               the following self-represented party or
               the attorney for:
              a.      ✓       plaintiff (name): Briana Valencia
              b. I            defendant (name):
              c.              petitioner (name):
              d. I            respondent (name):
              e.              other (describe):

     has changed his or her address for service of notices and documents or other contact information in the above-captioned
     action.
           A list of additional parties represented is provided in Attachment 1.
2. The new address or other contact information for (name):
     is as follows:
     a. Street: 8033 Linda Vista Road, Suite 200
     b. City: San Diego
     c. Mailing address (if different from above):
     d. State and zip code: California 92111

     e. Telephone number:
     f.    Fax number (if available):

     g. E-mail address (if available):

3. All notices and documents regarding the action should be sent to the above address.
    Date:

     James Treglio                                                               <.`_72eeko
                                   (TYPE OR PRINT NAME)                              (S NATURE OF PARTY OR ATTORNEY)
                                                                                                                                           Page 1 of 2
Form Approved for Optional Use                            NOTICE OF CHANGE OF ADDRESS OR OTHER                Cal. Rules of Court, rules 2.200 and 8,816
 Judicial Council of California
                                                                                                                                     www.courts.ca.gov
MC-040 (Rev. January 1. 2013)                                      CONTACT INFORMATION
            Case 1:20-cv-01795-DAD-SKO Document 1-1 Filed 10/28/19 Page 54 of 54


                                                                                                                                         MC-040
        PLAINTIFF/PETITIONER: BRIANA VALENCIA                                                       CASE NUMBER:
                                                                                                                       HG19032747
  DEFENDANT/RESPONDENT: VF OUTDOOR, LLC, et al.


                                            PROOF OF SERVICE BY FIRST-CLASS MAIL
                                NOTICE OF CHANGE OF ADDRESS OR OTHER CONTACT INFORMATION

 (NOTE: This page may be used for proof of service by first-class mail of the Notice of Change of Address or Other Contact
 Information. Please use a different proof of service, such as Proof of Service—Civil (form POS-040), if you serve this notice
 by a method other than first class-mail, such as by fax or electronic service. You cannot serve the Notice of Change of
 Address or Other Contact Information if you are a party in the action. The person who served the notice must complete this
 proof of service.)
 1.    At the time of service, I was at least 18 years old and not a party to this action.
 2.    I am a resident of or employed in the county where the mailing took place. My residence or business address is (specify):
        8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
 3.    I served a copy of the Notice of Change of Address or Other Contact Information by enclosing it in a sealed envelope addressed
       to the persons at the addresses listed in item 5 and (check one):
       a. ✓      deposited the sealed envelope with the United States Postal Service with postage fully prepaid.
       b.           placed the sealed envelope for collection and for mailing, following our ordinary business practices. I am readily
                    familiar with this business's practice for collecting and processing correspondence for mailing. On the same day
                    correspondence is placed for collection and mailing, it is deposited in the ordinary course of business with the
                    United States Postal Service in a sealed envelope with postage fully prepaid.

 4.    The Notice of Change of Address or Other Contact Information was placed in the mail:
       a.    on (date): September 20, 2019
       b.    at (city and state): San Diego, CA

 5.    The envelope was addressed and mailed as follows:

       a. Name of person served:                                     c. Name of person served:
          Fisher & Phillips LLP
          Street address: 440 South Flower St., Suite 1500               Street address:
            City: Los Angeles                                            City:
            State and zip code: California 90071                         State and zip code:


      b. Name of person served:                                      d. Name of person served:

            Street address:                                              Street address:
            City:                                                        City:
            State and zip code:                                         State and zip code:

        Names and addresses of additional persons served are attached. (You may use form POS-030(P).)

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
Date: September 20, 2019

Sonia Hayes
                       (TYPE OR PRINT NAME OF DECLARANT)                                       (SIGNATURE OF DECLARA




MC-040 (Rev. January 1, 2013)                                                                                                            Page 2 of 2
                                                   NOTICE OF CHANGE OF ADDRESS
                                                  OR OTHER CONTACT INFORMATION
